Exhibit 10.18

LOGO [g273574exa_stamp20-23.jpg]

Contract transfer of existing lease agreement no. 4301-7722-02 reg. the property
situated in Hunnerup 1, Lund

PARTIES

 

Lanlord

   I-Parken in Lund AB (corporate id. no. 556263-8394)

Previous tenant

   Novozymes Biopharma AB (corporate id. no. 556727-0830)

Incoming tenant

   Repligen Sweden AB (org.nr 556869-0704)

The parties agree as follows:

The incoming tenant, Repligen Sweden AB, takes over starting with 01-01-2012 the
lease agreement no. 4301-7722-02 and thus the obligations and other terms and
conditions imposed for the tenant under the contract.

In connection with this transfer, the lease agreement is extended until
06-30-2017. The other terms and condition of the agreement remain unchanged.

This transfer is subject to the guarantee commitments set out in Annex 1 of the
“Parent Company” Repligen Corporation.

The incoming tenant has taken over, read and understood the content of the lease
agreement.

The practical transfer of keys, any furniture and others is made between the old
and new tenant.

This Agreement has been prepared in three identical copies where each party
receives a copy. An English translation of this transfer has been made by the
“Parent Company” acc. to Annex 2.

 

Malmö 2011-12-     Malmö 2011-12- Novozymes Biopharma AB     Repligen Sweden AB

/s/ Mikael Bundgaard-Nielsen

   

/s/ Walter Herlihy

Malmö 2011-12-

   

I-Parken i Lund AB

   

/s/ Johan Sjostedt

   



--------------------------------------------------------------------------------

LOGO [g273574exa_stamp20-23.jpg]

 

Contract transfer of existing lease agreement no. 4301-7724-07 reg. the property
situated in Hunnerup 1, Lund

PARTIES

 

Lanlord

   I-Parken i Lund AB (corporate id. no. 556263-8394)

Previous tenant

   Novozymes Biopharma AB (corporate id. no. 556727-0830)

Incoming tenant

   Repligen Sweden AB (org.nr 556869-0704)

The parties agree as follows:

The incoming tenant, Repligen Sweden AB, takes over starting with 01-01-2012 the
lease agreement no. 4301-7724-07 and thus the obligations and other terms and
conditions imposed for the tenant under the contract.

In connection with this transfer, the lease agreement is extended until
06-30-2017. The other terms and condition of the agreement remain unchanged.

This transfer is subject to the guarantee commitments set out in Annex 1 of the
“Parent Company” Repligen Corporation.

The incoming tenant has taken over, read and understood the content of the lease
agreement.

The practical transfer of keys, any furniture and others is made between the old
and new tenant.

This Agreement has been prepared in three identical copies where each party
receives a copy. An English translation of this transfer has been made by the
“Parent Company” acc. to Annex 2.

 

Malmö 2011-12-     Malmö 2011-12- Novozymes Biopharma AB     Repligen Sweden AB

/s/ Mikael Bundgaard-Nielsen

   

/s/ Walter Herlihy

Malmö 2011-12-

   

I-Parken i Lund AB

   

/s/ Johan Sjostedt

   



--------------------------------------------------------------------------------

LOGO [g273574exa_stamp20-23.jpg]

 

Contract transfer of existing lease agreement no. 4301-7734-01 reg. the property
situated in Hunnerup 1, Lund

PARTIES

 

Lanlord    I-Parken i Lund AB (corporate id. no. 556263-8394) Previous tenant   
Novozymes Biopharma AB (corporate id. no. 556727-0830) Incoming tenant   
Repligen Sweden AB (org.nr 556869-0704)

The parties agree as follows:

The incoming tenant, Repligen Sweden AB, takes over starting with 01-01-2012 the
lease agreement no. 4301-7734-01 and thus the obligations and other terms and
conditions imposed for the tenant under the contract.

In connection with this transfer, the lease agreement is extended until
06-30-2017. The other terms and condition of the agreement remain unchanged.

This transfer is subject to the guarantee commitments set out in Annex 1 of the
“Parent Company” Repligen Corporation.

The incoming tenant has taken over, read and understood the content of the lease
agreement.

The practical transfer of keys, any furniture and others is made between the old
and new tenant.

This Agreement has been prepared in three identical copies where each party
receives a copy. An English translation of this transfer has been made by the
“Parent Company” acc. to Annex 2.

 

Malmö 2011-12-     Malmö 2011-12- Novozymes Biopharma AB     Repligen Sweden AB

/s/ Mikael Bundgaard-Nielsen

   

/s/ Walter Herlihy

Malmö 2011-12-

   

I-Parken i Lund AB

   

/s/ Johan Sjostedt

   



--------------------------------------------------------------------------------

LOGO [g273574exa_stamp20-23.jpg]

 

Contract transfer of existing lease agreement no. 4301-7804-01 reg. the property
situated in Hunnerup 1, Lund

PARTIES

 

Lanlord    I-Parken i Lund AB (corporate id. no. 556263-8394) Previous tenant   
Novozymes Biopharma AB (corporate id. no. 556727-0830) Incoming tenant   
Repligen Sweden AB (org.nr 556869-0704)

The parties agree as follows:

The incoming tenant, Repligen Sweden AB, takes over starting with 01-01-2012 the
lease agreement no. 4301-7804-01 and thus the obligations and other terms and
conditions imposed for the tenant under the contract.

In connection with this transfer, the lease agreement is extended until
06-30-2017. The other terms and condition of the agreement remain unchanged.

This transfer is subject to the guarantee commitments set out in Annex 1 of the
“Parent Company” Repligen Corporation.

The incoming tenant has taken over, read and understood the content of the lease
agreement.

The practical transfer of keys, any furniture and others is made between the old
and new tenant.

This Agreement has been prepared in three identical copies where each party
receives a copy. An English translation of this transfer has been made by the
“Parent Company” acc. to Annex 2.

 

Malmö 2011-12-     Malmö 2011-12- Novozymes Biopharma AB     Repligen Sweden AB

/s/ Mikael Bundgaard-Nielsen

   

/s/ Walter Herlihy

Malmö 2011-12-

   

I-Parken i Lund AB

   

/s/ Johan Sjostedt

   



--------------------------------------------------------------------------------

[logo]    LEASING AGREEMENT                    Page  5 (4) THE SWEDISH PROPERTY
FEDERATION    FOR NON-RESIDENTIAL PREMISES    No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

[logo]

  LEASE CONTRACT  

Page 1 (2)

      FOR OFFICE SPACE   No. 33001 7722 02

THE SWEDISH PROPERTY OWNERS’ ASSOCIATION

Today, the undersigned have made the following lease agreement:
                    A check in the box

means that the text following is applicable.

 

Landlord   i-parken i Lund AB       Sign.                     556263-8394      
  Tenant     PIN/org. no.     Sign.                        
Novozymes Biopharma AB   556627-0830    

Address of Office space

etc.

 

 

Municipality

  Property designation      

 

Lund

  Hennerup                          

 

Street address

     

 

Stairs/house 

 

 

Apartment no.

     

 

S.t Lars v

               

Condition and use of

the office space

  Unless otherwise indicated, the office space with associated facilities is
being leased for use as:   Laboratory and office     Size and extent of the
office space  

Shop area

 

 

Office area in

 

     

Storage area in

 

 

Other area

 

    plan   m2  

plan  

1-

4

 

m2

Approx.

3015

  plan   m2   plan   m2   plan     m2                          Appendix     ¨
The extent of the leased office space has been marked on the attached
drawing(s).                           car access for loading and unloading ¨   ¨
place for sign  

place for

display stand / machine ¨

 

parking

space(s) for

¨ car(s)

 

garage space(s)

for

¨ car(s)

  ¨ outbuilding

Furnishings,

etc.

  The office space is leased   In the event that the lease terminates, the
Tenant, unless otherwise agreed, shall   Appendix

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  6 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

 

x  

  without special furnishings intended for the business   ¨   with special
furnishing intended for the business according to appendix      remove his
property and restore the office space to an acceptable condition.   Lease term  

From

 

08/01/2005

     Through

 

11/30/2013

Termination period /

Extension period

 

Termination of this contract

must occur in writing at least

  9       months      before the expiry of the agreed upon rental months period;
otherwise the contract is extended by time.  

months
    36 each

Rent  

SEK

 

5,600,000                         per year, comprising  ¨  total rent

    

x  rent excl. rent supplement marked below

  

 

Index –

clause

 

 

x

 

 

Change of above-mentioned rent occurs in accordance with attached index clause

  Appendix

 

1

  

Heating and

hot water

  Necessary heating of the office space is arranged for by   Hot water is
provided       

 

¨      the Landlord                         ¨    the Tenant

 

 

x    the whole year    ¨  not at all    ¨

   Cost   x   Fuel / heat supplement is paid in accordance with attached
clause    currently debited by 439000.00 / year   Appendix   

Water and

sewage cost

  x      Water and sewage supplement is paid in accordance with attached
clause  currently debited by 215000.00 / year   Appendix   

 

Cooling

Ventilation

 

 

Costs for operation of special cooling and ventilation

  Appendix     

 

¨

 

 

facility is compensated in accordance with attached clause

     Electricity   ¨   included in the rent     x    the Tenant has his own
subscription   

Stairway

cleaning

  ¨   included in the rent     x    to be arranged and paid by the Tenant   

Packaging

and waste

collection

  ¨   included in the rent   ¨    to be arranged and paid by the Tenant         

         (however, it is incumbent on the Landlord to provide waste bins and
necessary

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  7 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

   Snow removal


and sanding

   x   included in the rent   ¨   to be arranged and paid by the Tenant      
Property tax   

 

¨

 

 

included in the rent

 

 

x

 

 

compensation for this tax is paid according to special agreement

  

|  Appendix    

 

2

   Unanticipated


costs

  

 

If, after signing the agreement, unanticipated increases in costs for the
property arise due to

 

a)      introduction or increase of outgoing tax specific to the property, fees,
or charges which the Parliament, government, municipality, or authority may
decide

 

b)      general refurbishment measures or the like on the property which not
only concern the office space and which the Landlord is required to perform as a
result of a decision of the Parliament, government, municipality, or authority.

 

the Tenant shall, with effect from the entry of the costs, pay compensation to
the Landlord for the accruing share at the office space of the total annual
costs for the property.

 

The office space’s share is 14.9 percent. If the share has not been stated, it
is made up of the Tenant’s rent (excl. any VAT) in relation to rents based on
the property (excl. any VAT) at the time of the cost increase. For office space
not leased, an estimate of the market rent for the office space is thus made.

 

By tax according to a) above, VAT and property taxes are not intended, to the
extent that compensation is paid for this [tax] in accordance with the
agreement.

 

By unanticipated costs, such costs are meant which are not decided by the bodies
specified under a) and b), at the time of the agreement’s entry into force. The
compensation is paid according to the rules below which relate to the payment of
rent.

Value Added Tax (VAT)

  

 

x The property owner / Landlord is liable for VAT for renting the office space.
In addition to the rent, the Tenant shall compensate applicable VAT on each
occasion.

 

¨ If the property owner / Landlord, after a decision of the Tax Agency, becomes
liable for VAT for renting the office space, in addition to the rent, the Tenant
shall compensate applicable VAT on each occasion.

 

The VAT that is paid with the rent is calculated on the specified rent amount as
well as, in accordance with the rules for VAT on rent that are in force at the
time, on, where applicable in accordance with the lease contract, outgoing
supplement and other compensation.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  8 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

The Property Owner’s Association of Sweden form no. 12 A prepared in 1991 in
consultation with the Swedish Trade Federation / Swedish Hotel and Restaurant
Association. Reprinting is prohibited. Lic. no.: 2160-3442-6750-20. Version no.
6.0. Licensed to: Realia Fastighets AB.

 

      LEASE CONTRACT   Page 2 (2)               FOR OFFICE SPACE   No. 33001
7722 02

 

   A check in the box means that the text following is applicable. Rent payment
  

The rent is paid in advance, without request, no later than the last working day
before each

 

x beginning of the quarter        ¨ beginning of the month by deposit into

  

Postal giro no.

 

4888101-5

 

Bank giro no.

 

5480-6419

 

Interest,

payment reminder

  

 

In the event of late payment of rent, the Tenant shall pay both interest
according to the Interest Rate Act, and compensation for a written payment
reminder according to the Act concerning compensation for collection charges,
etc. Compensation for reminders is paid with the amount that applies on each
occasion, according to the regulation concerning compensation for collection
charges, etc.

 

Maintenance, etc.

  

 

¨ The Landlord shall perform and pay for necessary maintenance of the office
space and furnishings provided by him

  

 

However, the Tenant is responsible for

  

 

Appendix

  

 

x The Tenant shall perform and pay for necessary maintenance of floor surfaces,
walls, and ceilings, as well as furnishings provided by the Landlord

  

 

In addition, the Tenant’s maintenance obligation includes:

  

 

Appendix

  

 

¨ The distribution of the maintenance responsibility appears in a separate
appendix

    

 

Appendix

  

 

The Tenant is not entitled to a reduction of the rent for obstruction or in
usufruct during the period during which the Landlord has ordinary maintenance
executed on the property or the leased premises. However, it is incumbent upon
the Landlord to inform the Tenant in advance of the nature of the work and its
extent, as well as when and during what period of time the work is to be
performed.

 

In case the tenancy applies to shop premises / trade premises, with operations
dependent upon the influx of customers, the

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  9 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

   clause shall be valid only if a special agreement has been made in this
regard.   

 

It is incumbent upon

 

 

¨ the Landlord x the Tenant

  

 

at his own liability and expense to be responsible for the measures that may be
required by insurance companies or construction boards, environmental and health
boards, fire authorities, or authorities, after the day of admission, for the
office space’s utilization for the intended application. The Tenant shall
consult with the Landlord before the measures are taken.

  

 

If the Tenant makes modifications to the office space without the necessary
building permits, and as a result of this the Landlord is forced, according to
the rules of PBL, to pay building fees or surcharges, the Tenant shall pay the
corresponding amount to the Landlord.

 

Signs, awnings, windows, doors, etc.

  

 

The Tenant is entitled, after consultation with the Landlord, to erect signs
customary to the business, under the precondition that the Landlord has no
reasonable cause to refuse and that the Tenant has obtained the necessary
permits from the concerned authorities. When vacating the office space, it is
incumbent upon the Tenant to restore the façade to an acceptable condition.

 

In the event of more extensive property maintenance, such as façade renovation,
it is incumbent upon the Tenant, at his own expense and without compensation, to
disassemble and reassemble signs, awnings, and antennae.

 

The Landlord shall not erect machines and display cases on the outer walls of
the office space rented by the Tenant, without the Tenant’s consent, and [he]
shall allow the Tenant the optional right to erect machines and display cases on
the walls in question.

  

 

¨ The Landlord        x The Tenant        is responsible for damages to display
windows, entrance doors, and signs.

  

 

x The Tenant is obligated to sign and maintain glass insurance on all display
windows and entrance doors belonging to the office space.

 

Locks

  

 

It is incumbent upon

 

¨ the Landlord x the Tenant

  

 

to equip the office space with such locks and anti-theft devices as are required
for the Tenant’s business or enterprise insurance.

 

Force majeure

  

 

The Landlord exonerates himself from the obligation to perform his part of the
agreement and from the obligation to pay for damages if his commitment cannot be
fulfilled at all, or only at abnormally high expense, due to war or riot, such
work stoppage, blockade, fire, explosion, or intervention by public authorities
which the Landlord has no control over and could not foresee.

 

Security

  

 

The precondition for the applicability of this agreement is that a security in
the form of a

  

 

Appendix

  

 

¨ bank guarantee ¨ security ¨                        be deposited no later than

  

 

Special

     

 

Appendix

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  10 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

 

provisions

   see Appendix    3

 

Signature

  

 

This contract, which must not be entered into without special consent, has been
drafted in two identical copies, of which the parties each received one. The
previous agreement between the parties concerning this office space ceases to be
valid as of this agreement’s entry into force.

  

 

Place/date

 

[handwritten:] 05/05/31

  

 

Place/date

 

Bagsværd 05/27/05

  

 

Landlord

  

Tenant

   [stamp:]    Arne W. Schmidt   

i-parken i Lund AB

  

 

Novozymes Biopharma AB

   Group Director    [signature]   

 

[signature]

     

 

 

 

Printed name

 

Christopher Nilsson

  

 

[signature]

  

 

[stamp:]

  

 

Niels Münter

 

Legal Counsel

 

Novozymes A/S

 

Krogshoejvej 36

 

DK-2880 Bagsværd

 

Agreement to

vacate

  

 

Due to agreement made on this day, the contract ceases to apply as of
                                 until the day on which the Tenant undertakes to
vacate.

  

 

Place/date

 

  

 

Landlord

  

 

Tenant

 

Transfer

  

 

The lease contract above is transferred as of

  

 

to

  

 

Incoming Tenant

 

     

 

Outgoing Tenant

  

 

PIN/org. no.

 

Above

transfer

is approved

  

 

Place/date

     

 

Landlord

     

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  11 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

The Property Owners’ Association of Sweden form no. 12 A prepared in 1991 in
consultation with the Swedish Trade Federation / Swedish Hotel and Restaurant
Association. Reprinting is prohibited. Lic. no.: 2160-3442-6750-20. Version no.
6.0. Licensed to: Realia Fastighets AB.

 

[logo]    INDEX CLAUSE

 

Page 1 (2)

  

 

THE PROPERTY OWNERS’ ASSOCIATION

 

Appendix no. 1                        

  

 

                for office space

 

Concerning    Lease contract no.    in the property    33001 7722 02    Hennerup

 

Landlord

  

 

i-parken i Lund AB

556263-8394

 

Tenant

  

 

Novozymes Biopharma AB

556627-0830

 

Clause

  

 

Of the rent amount specified in the contract, 5,600,000            SEK,
100                    % or             5,600,000             SEK shall
constitute the base rent. During the lease period, an addition to the rent
amount shall be paid with respect to changes in the consumer price index (total
index with 1980 as the base year), with a certain percent of the base rent,
according to the reasons below.

 

•       For lease agreements that begin at any time during the period 01/01 –
06/30, the base rent is adjusted                      to the index value for
October of the previous year.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  12 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  

 

•      For lease agreements that begin at any time during the period 07/01 –
12/31, the base rent is instead                      adjusted to the index value
for October of the same period.

 

•      The index value for October, to which the base rent is considered to be
adjusted in accordance with                      the above, constitutes the base
number unless otherwise agreed upon as follows by indicating the year.
                     Otherwise agreed upon base number, namely the index value
for October 2004.

 

If the index value should rise in relation to the base number in any subsequent
October, an addition shall be paid with the percentage by which the index value
is changed in relation to the base number. In the continuation, the addition
shall be paid in relation to the index changes, whereby the change in rent is
calculated on the basis of the percent change between the base number and the
index number for the respective October.

 

Outgoing rent, however, shall never be set lower than the rent amount specified
in the contract. The change in rent always occurs as of January 1 after the
October index occasions the recalculation.

 

The instructions on page 2 are applicable to the agreement.

 

Signature

  

 

Place/date

[handwritten:] 05/05/31

  

 

Place/date

[handwritten:] Bagsværd

  

 

Landlord

i-parken i Lund AB

  

 

Tenant

Novozymes Biopharma AB

[signature]

     

 

Printed name [stamp:] Arne W. Schmidt

                                     Group Director

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  13 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

   [signature]   

Tenant

[signature]

 

        

 

Christopher Nilsson

  

 

Printed name

  

 

[stamp:]

  

 

Niels Münter

 

Legal Counsel

 

Novozymes A/S

 

Krogshoejvej 36

 

DK-2880 Bagsværd

The Landlord’s own entry on base number: 281

 

  

 

The Swedish Property Owners’ Association form no. SE, prepared in 1999 in
consultation with the Swedish Trade Federation and the Swedish Hotel and
Restaurant Association. The copy of the instructions was revised in May 2002.
Reprinting is prohibited.

Lic. no.: 2160-3442-6750-20. Version no. 6.0. Licensed to: Realia Fastighets AB.

Page 2 (2)

Instructions for the Index Clause for Office Space

The Base Rent

Whether the whole or some part of the rent amount specified in this agreement
should constitute the base rent is a matter for negotiation, and may otherwise
depend on the lease terms (such as, for example, the rent’s size in SEK/m2 and

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 14 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

the year, as well as the other obligations that are incumbent upon the Tenant,
etc.).

The Base Number

The index number for October, to which the base rent is considered to be
adjusted, makes up the base number unless otherwise indicated by indicating the
year (see the provisions on page 1).

A comparison of indices occurs as soon as the year’s October index is published.
In recent years, the October index has been published in mid-November.

Calculation of the rent supplement

 

  1) Calculate the difference between the current October index and the base
number.

 

  2) If the difference is positive, the calculated difference is divided by the
base number.

 

  3) The size of the rent supplement is calculated by this quotient, multiplied
by the base rent.

Example

Calculation of rent supplement for the year 2002

The base rent is assumed to be 100,000 SEK/year and is adjusted to the consumer
price index (CPI) for October 1999, which is 259.7 (Base number). The October
index for the year 2001 is 269.1.

 

  1. Calculate the difference between the index number 269.1 and 259.7. The
difference is positive and adds up to 9.4.

 

  2. Divide 9.4 by 259.7 and multiply the quotient (without rounding) by the
base rent 100,000 SEK. The result is 3,619.56 SEK and constitutes the rent
supplement for the year 2002 according to the clause.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  15 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Alternative A: If the CPI for October 2001 should instead end up being lower
than the year before, e.g. 262.0 (October index for year 2000 was 262.6).

The difference between the assumed 262.0 and the base number 259.7 would still
have been positive and added up to 2.3. The quotient between 2.3 and the base
number 259.7, multiplied by the base rent 100,000 SEK would have resulted in a
rent supplement of 885.63 SEK. The total rent, however, would have been lower
than for the year 2001.

Alternative B: If the CPI for October 2001 should instead end up being lower
than the base number 259.7, e.g. 259.5.

The difference between 259.5 and the base number 259.7 would have then been
negative. No rent supplement should then be paid. The rent amount specified in
the agreement should apply.

[initials]

 

[logo]  

INDEX CLAUSE

Page 1 (2)

  THE PROPERTY OWNERS’ ASSOCIATION   for office space Appendix no.  

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  16 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

2

Concerning    Lease contract no.    for the property   

 

33001 7722 02

   Hennerup Landlord   

i-parken i Lund AB

 

556263-8394

Tenant   

 

Novozymes Biopharma AB, 556627-0830

Clause   

The applicable option is marked with a cross in the box and filled in with the
required information.

 

To the extent that the portions of the property that consist of the office space
should be/are liable to property taxes, the Tenant shall pay the Landlord
compensation for this along with the rent, according to the marked option.

 

x  In addition to the rent amount specified in the contract, the Tenant shall
annually pay for compensation for his share of outgoing property taxes for the
office space on each occasion. The Tenant’s share shall be considered to be 14.9
percent.

 

According to the rules that apply at the time of the signing of the contract,
the compensation constitutes 171,605 SEK per year at the start of the lease
period.

 

¨  Compensation for the share of the property taxes accruing at the office space
is included in the rent amount specified in the agreement and constitutes
                     SEK at the time of the signing of the agreement.

 

The office space’s share of the property taxes for the office space shall be
considered to be      percent. The Tenant shall pay compensation for his share
of changes that occurred (regardless of the reason for them) in the property
taxes for the office space, after the signing of the agreement, to the extent
that the taxes exceed the compensation for the property taxes that is included
in the rent.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  17 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

 

If the property taxes should happen to decrease/cease, with the result that the
Tenant’s share of the compensation is less than the compensation that is
included in the rent specified in the agreement, in accordance with the above,
however, the rent shall at least amount to the original amount. Other clauses
(e.g. index) found in the agreement thus entail that the total rent amount that
the Tenant pays is/may be higher than the rent sum specified in the agreement.

 

The Tenant’s share specified above, which shall be unaltered during the rental
period, has been calculated according to the following:

 

 

 

 

 

 

  The instructions on page 2 are applicable to the agreement. Signature  

Place/date

 

[handwritten:] 05/05/31

    

Place/date

 

[handwritten:] Bagsværd 05/27/05

 

 

Landlord

 

i-parken i Lund AB

 

[signature]

    

 

Tenant

 

[signature]    [signature]

 

     Christopher Nilsson     

Printed name

[stamp:] Arne W. Schmidt

Group Director

 

Novoyzmes A-S

  

[stamp:] Niels Münter

Legal Counsel

 

Krogshoejvej 36

DK-2880 Bagsværd

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  18 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Bagsværd

 

The Swedish Property Owners’ Association form no. 78, prepared in 1995.
Section 2 of Instructions, revised in 1997.

Reprinting is prohibited.

Lic. no.: 2160-3442-6750-20. Version no. 6.0. Licensed to: Realia Fastighets AB.

INSTRUCTIONS

Page 2(2)

1.

The clause was formulated in June 1995, i.e. before the time (usually January 1,
1996) from which the property taxes apply for the office space. The clause
therefore has a wording that means that this can be introduced into the
agreement that is signed before the taxes are paid, as well as in the agreement
that is signed when the taxes are actually paid.

2.

The compensation shall compensate for increased administrative costs, regardless
of who is actually liable for tax. Property owners / Landlords are liable for
tax. If partnerships are property owners / Landlords, according to previous
rules, shareholders are liable for tax. The rent supplement would of course yet
be paid to the Landlord. After January 1, 1997, however, partnerships, as
owners, are liable for property taxes.

3.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  19 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

According to § 19 of the Rent Act, the rent – with some exceptions – shall be
the amount determined in the rent agreement. If the lease period is determined
and for at least three years, moreover, a reservation applies that the rent
shall be paid by the amount that is determined according to “another basis for
calculation,” e.g. adjustment of the index. This also means that the lease term
must be determined at least three years before the Landlord shall be able to
charge compensation for property taxes, with an amount that can vary according
to the change in the tax. Furthermore, the basis for calculation must be
specified in the agreement. The clause therefore assumes that the parties will
indicate for how large a share of the tax the Tenant must pay compensation.

According to the rules that are applicable at the time of this clause’s
preparation, the tax constitutes a certain percent of the assessment value for
the office space (both land and buildings). The declaration is reported in the
tax information. The Tenant’s share of the tax for the office space can be
determined as the relationship between the area that the Tenant rents and the
rentable area of the property, or as the relationship between the Tenant’s rent
and the total rents on the property.

What rate of calculation the parties select becomes a matter for negotiation.
Other bases for calculation can also be used. For the sake of simplicity,
however, the Tenant’s share should be unchanged during the lease term and, thus,
independent of, for example, how the taxes can continue to be calculated, and
any changes in the position of the rent.

It is appropriate, therefore, to indicate at the intended place how the office
space’s share has been calculated. If the information relating to this should
happen not to be filled in, this shall not mean, however, that the agreement
becomes invalid. On a property, various buildings can be found with various
values and various types of assessable units (single-family home, apartment
building, industrial facility, and special unit). The tax – for which the Tenant
shall pay compensation – shall only relate to the building where the office
space is located. A building usually refers to each structural body. Required
information can be retrieved from the notification of the

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  20 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

decision about general property assessment which the Tax Agency sends to the
property owner. The property owner who has problems calculating the Tenant’s
share should contact his property owner’s association for assistance.

Fill in the Tenant’s share!

4.

The clause contains two options. In the first, compensation is paid for tax as a
rent supplement “alongside” the rent amount specified in the agreement. The tax
and the rent supplement disappear automatically. The other option assumes that
the parties are in agreement about a certain rent in which, for instance,
compensation for the applicable tax is included. If the tax should happen to be
raised, regardless of the reason (e.g. high tax rate, increased tax assessment
value, etc.) the Tenant shall nevertheless pay compensation for the increased
cost. If the tax should happen to disappear, the rent returns to the original
amount, i.e. the agreed upon rent (which includes compensation for the initially
applicable tax which ceased). Naturally the Tenant shall still pay other rent
supplements that occur, such as for changes in the index, changes in fuel costs,
etc.

5.

To the extent that the Tenant shall pay a rent supplement for property taxes,
the rent supplement should be reported separately on the rent specification.

6.

Mark with cross the option which you have selected. In the option selected, the
Tenant’s share and the current amount are indicated. Furthermore, indicate how
the Tenant’s share is calculated.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  21 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

[initials]

[logo]

 

Page 1 (1)   

THE PROPERTY OWNERS’ ASSOCIATION

Appendix no. 3

  

The undersigned have today made an agreement concerning the following supplement
to lease contract no. 33001 7722 02

 

Landlord    i-parken i Lund AB, 556263-8394 Tenant    Novozymes Biopharma AB,
556627-0830 Property    Hennerup Supplement   

The Tenant shall take over and pay for service of existing and new ventilation
and water and sewage plants. Realia (the Landlord) shall provide consumable
materials on an ongoing basis.

 

This agreement replaces lease contract 33001 7722 01, 33001 7758 01 and 33001
7759 01.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  22 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

      Signature   

Place/date

[handwritten:] 05/05/31

  

Place/date

[handwritten:] Bagsværd 05/27/05

  

 

Landlord

 

i-parken i Lund AB

[signature]

  

 

Tenant

 

[signature]    [signature]

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  23 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

   Christopher Nilsson   

Printed name

  

[stamp:]

  

Niels Münter

     

[stamp:]

  

Arne W. Schmidt

     

Legal Counsel

        

Group Director

           

Novoyzmes A-S

                    

Krogshoejvej 36

DK-2880

     

Bagsværd

     

(ENGLISH TRANSLATION)

 

LEASE CONTRACT    Page 1 (2)       FOR OFFICE SPACE    No. 33001 7722 02 THE
SWEDISH PROPERTY OWNERS’ ASSOCIATION    Today, the undersigned have made the
following lease agreement:    A check in the box means that the text following
is applicable.   

 

Landlord   i-parken i Lund AB                                              
Sign.         556263-8394                                                      
  Tenant                       PIN/org. no.   Sign.               Novozymes
Biopharma AB                           556627-0830 Address of Office space etc.
  Municipality             Property designation           Lund                  
    Hennerup               Street address                   Stairs/house    
Apartment no.  

S.t Lars v

 

                              Condition and use of the office space   Unless
otherwise indicated, the office space   Laboratory and office                  
    with associated facilities is being leased for use as:                      
             

Size and extent of the office space

  Shop area   Office area in          

Storage area in

  Other area           plan   m2   plan   m2   plan  

m2

  plan   m2     plan   m2               1-4   Approx.                          
      3015                                                                      
        Appendix   ¨ The extent of the leased office space has been marked on
the attached drawing(s).          

car access for loading and unloading

¨

  ¨ place for sign  

place for display stand / machine

¨

   

parking

space(s) for

 

garage space(s)

for

                          ¨    car(s)   ¨    car(s)       ¨  outbuilding
Furnishings, etc.   The office space is leased               In the event that
the lease terminates, the Tenant, unless otherwise agreed, shall remove his
property and restore the office space to an acceptable condition.   Appendix    
                     

x   without special furnishings intended for the business

 

¨   with special furnishings intended for the business according to appendix

                                Lease term   From                              
Through                         08/01/2005                           11/30/2013
                Termination period / Extension period   Termination of this
contract             before the expiry of the agreed upon rental     months  
must occur in writing at least   9                             months  

period; otherwise the contract is extended by                            36

  each time. Rent   SEK                                         5,600,000      
per year, comprising        ¨ total rent                        x rent excl.
rent supplement marked below     Index –                                
Appendix

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  24 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  clause   x Change of above-mentioned rent occurs in accordance with attached
index clause         1   Heating and hot water   Necessary heating of the office
space is arranged for by     Hot water is provided               ¨ the
Landlord                        ¨ the Tenant     x the whole year    ¨ not at
all    ¨           Cost                       Appendix     x Fuel / heat
supplement is paid in accordance with attached clause      currently debited by
439000.00 / year     Water and sewage cost                       Appendix     x
Water and sewage supplement is paid in accordance with attached
clause      currently debited by 215000.00 / year     Cooling Ventilation  
Costs for operation of special cooling and ventilation       Appendix     ¨
facility is compensated in accordance with attached clause     Electricity      
          ¨ included in the rent   x the Tenant has his own subscription    
Stairway cleaning                 ¨ included in the rent   x to be arranged and
paid by the Tenant     Packaging and waste collection                          
¨included in the rent   ¨ to be arranged and paid by the Tenant                
    (however, it is incumbent on the Landlord to provide waste bins and
necessary     Snow removal and sanding                           x included in
the rent   ¨ to be arranged and paid by the Tenant         Property tax        
              Appendix     ¨ included in the rent   x compensation for this tax
is paid according to special agreement   2   Unanticipated costs   If, after
signing the agreement, unanticipated increases in costs for the property arise
due to        

 

c)          introduction or increase of outgoing tax specific to the property,
fees, or charges which the Parliament, government, municipality, or authority
may decide

 

d)         general refurbishment measures or the like on the property which not
only concern the office space and which the Landlord is required to perform as a
result of a decision of the Parliament, government, municipality, or authority.

   

 

the Tenant shall, with effect from the entry of the costs, pay compensation to
the Landlord for the accruing share at the office space of the total annual
costs for the property.

 

The office space’s share is 14.9 percent. If the share has not been stated, it
is made up of the Tenant’s rent (excl. any VAT) in relation to rents based on
the property (excl. any VAT) at the time of the cost increase. For office space
not leased, an estimate of the market rent for the office space is thus made.

 

By tax according to a) above, VAT and property taxes are not intended, to the
extent that compensation is paid for this [tax] in accordance with the
agreement.

 

By unanticipated costs, such costs are meant which are not decided by the bodies
specified under a) and b), at the time of the agreement’s entry into force. The
compensation is paid according to the rules below which relate to the payment of
rent.

Value Added Tax (VAT)

 

x The property owner / Landlord is liable for VAT for renting the office space.
In addition to the rent, the Tenant shall compensate applicable VAT on each
occasion.

 

¨ If the property owner / Landlord, after a decision of the Tax Agency, becomes
liable for VAT for renting the office space, in addition to the rent, the Tenant
shall compensate applicable VAT on each occasion.

 

The VAT that is paid with the rent is calculated on the specified rent amount as
well as, in accordance with the rules for VAT on rent that are in force at the
time, on, where applicable in accordance with the lease contract, outgoing
supplement and other compensation.

The Property Owners’ Association of Sweden form no. 12 A prepared in 1991 in
consultation with the Swedish Trade Federation / Swedish Hotel and Restaurant
Association. Reprinting is prohibited. Lic. no.: 2160-3442-6750-20. Version no.
6.0. Licensed to: Realia Fastighets AB.

 

   LEASE CONTRACT   

Page 2 (2)

   FOR OFFICE SPACE    No. 33001

7722 02

A check in the box means that the text following is applicable.

 

Rent payment   

The rent is paid in advance, without request, no later than the last working day
before each

x beginning of the quarter ¨ beginning of the month            by deposit into

  Postal giro no.


4888101-5

     Bank giro no.


5480-6419

Interest,

payment reminder

   In the event of late payment of rent, the Tenant shall pay both interest
according to the Interest Rate Act, and compensation for a written payment
reminder according to the Act concerning compensation for collection charges,
etc. Compensation for reminders is paid with the amount that applies on each
occasion, according to the regulation concerning compensation for collection
charges, etc.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  25 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Maintenance, etc.    ¨ The Landlord shall perform and pay for necessary
maintenance of the office space and furnishings provided by him    However, the
Tenant is responsible for    Appendix    x The Tenant shall perform and pay for
necessary maintenance of floor surfaces, walls, and ceilings, as well as
furnishings provided by the Landlord    In addition, the Tenant’s maintenance
obligation includes:    Appendix    ¨ The distribution of the maintenance
responsibility appears in a separate appendix    Appendix   

The Tenant is not entitled to a reduction of the rent for obstruction or in
usufruct during the period during which the Landlord has ordinary maintenance
executed on the property or the leased premises. However, it is incumbent upon
the Landlord to inform the Tenant in advance of the nature of the work and its
extent, as well as when and during what period of time the work is to be
performed.

 

In case the tenancy applies to shop premises / trade premises, with operations
dependent upon the influx of customers, the clause shall be valid only if a
special agreement has been made in this regard.

  

It is incumbent upon

 

 

¨ the Landlord x the Tenant

   at his own liability and expense to be responsible for the measures that may
be required by insurance companies or construction boards, environmental and
health boards, fire authorities, or authorities, after the day of admission, for
the office space’s utilization for the intended application. The Tenant shall
consult with the Landlord before the measures are taken.    If the Tenant makes
modifications to the office space without the necessary building permits, and as
a result of this the Landlord is forced, according to the rules of PBL, to pay
building fees or surcharges, the Tenant shall pay the corresponding amount to
the Landlord. Signs, awnings, windows, doors, etc.   

The Tenant is entitled, after consultation with the Landlord, to erect signs
customary to the business, under the precondition that the Landlord has no
reasonable cause to refuse and that the Tenant has obtained the necessary
permits from the concerned authorities. When vacating the office space, it is
incumbent upon the Tenant to restore the façade to an acceptable condition.

 

In the event of more extensive property maintenance, such as façade renovation,
it is incumbent upon the Tenant, at his own expense and without compensation, to
disassemble and reassemble signs, awnings, and antennae.

 

The Landlord shall not erect machines and display cases on the outer walls of
the office space rented by the Tenant, without the Tenant’s consent, and [he]
shall allow the Tenant the optional right to erect machines and display cases on
the walls in question.

   ¨ The Landlord         x The Tenant         is responsible for damages to
display windows, entrance doors, and signs.    x The Tenant is obligated to sign
and maintain glass insurance on all display windows and entrance doors belonging
to the office space. Locks   

It is incumbent upon

 

¨ the Landlord x the Tenant

   to equip the office space with such locks and anti-theft devices as are
required for the Tenant’s business or enterprise insurance. Force majeure    The
Landlord exonerates himself from the obligation to perform his part of the
agreement and from the obligation to pay for damages if his commitment cannot be
fulfilled at all, or only at abnormally high expense, due to war or riot, such
work stoppage, blockade, fire, explosion, or intervention by public authorities
which the Landlord has no control over and could not foresee. Security   

The precondition for the applicability of this agreement is that a security in
the form of a

 

    Appendix
   ¨bank guarantee ¨ security ¨                     be deposited no later than  
 

Special

provisions

   see Appendix     Appendix 3
Signature    This contract, which must not be entered into without special
consent, has been drafted in two identical copies, of which the parties each
received one. The previous agreement between the parties concerning this office
space ceases to be valid as of this agreement’s entry into force.               
    

Place/date

[handwritten:] 05/05/31

  

Place/date

Bagsværd 05/27/05

       

Landlord

i-parken i Lund AB

  

Tenant

Novozymes Biopharma AB

     [stamp:]   Arne W. Schmidt


Group Director

  

[signature]

 

 

 

Printed name

Christopher Nilsson

        

[signature]

[signature]

    

 

[stamp:]

 

 

Niels Münter

Legal Counsel

Novozymes A/S

Krogshoejvej 36

DK-2880 Bagsværd

                  

Agreement to

vacate

   Due to agreement made on this day, the contract ceases to apply as of    
until the day on which the Tenant undertakes to vacate.   

 

Place/date

  

 

Landlord

      

 

Tenant

         Transfer    The lease contract above is transferred as of

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  26 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

   to    Incoming Tenant    Outgoing Tenant    PIN/org. no. Above transfer is
approved    Place/date    Landlord

The Property Owners’ Association of Sweden form no. 12 A prepared in 1991 in
consultation with the Swedish Trade Federation / Swedish Hotel and Restaurant
Association. Reprinting is prohibited. Lic. no.: 2160-3442-6750-20. Version no.
6.0. Licensed to: Realia Fastighets AB.

 

[logo]    INDEX CLAUSE   

Page 1 (2)

      THE PROPERTY OWNERS’ ASSOCIATION    for office space    Appendix no. 1   
  

 

Concerning    Lease contract no.    in the property    33001 7722 02    Hennerup
Landlord   

i-parken i Lund AB

556263-8394

Tenant   

Novozymes Biopharma AB

556627-0830

Clause   

Of the rent amount specified in the contract, 5,600,000             SEK,
100                    % or      5,600,000              SEK shall constitute the
base rent. During the lease period, an addition to the rent amount shall be paid
with respect to changes in the consumer price index (total index with 1980 as
the base year), with a certain percent of the base rent, according to the
reasons below.

 

•      For lease agreements that begin at any time during the period 01/01 –
06/30, the base rent is adjusted to the index value for October of the previous
year.

 

•      For lease agreements that begin at any time during the period 07/01 –
12/31, the base rent is instead adjusted to the index value for October of the
same period.

 

•      The index value for October, to which the base rent is considered to be
adjusted in accordance with the above, constitutes the base number unless
otherwise agreed upon as follows by indicating the year. Otherwise agreed upon
base number, namely the index value for October      2004.

 

If the index value should rise in relation to the base number in any subsequent
October, an addition shall be paid with the percentage by which the index value
is changed in relation to the base number. In the continuation, the addition
shall be paid in relation to the index changes, whereby the change in rent is
calculated on the basis of the percent change between the base number and the
index number for the respective October.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  27 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  

Outgoing rent, however, shall never be set lower than the rent amount specified
in the contract. The change in rent always occurs as of January 1 after the
October index occasions the recalculation.

 

The instructions on page 2 are applicable to the agreement.

 

Signature

  

 

Place/date

[handwritten:] 05/05/31

  

 

Place/date

[handwritten:] Bagsværd

  

 

Landlord

i-parken i Lund AB

  

 

Tenant

Novozymes Biopharma AB

[signature]

     

 

Printed name    [stamp:] Arne W. Schmidt

      Group Director

  

 

[signature]

Christopher Nilsson

  

 

Tenant

[signature]

     

 

Printed name    [stamp:] Niels Münter

      Legal Counsel

      Novozymes A/S

      Krogshoejvej 36

      DK-2880 Bagsværd

The Landlord’s own entry on base number: 281

 

 

The Swedish Property Owners’ Association form no. SE, prepared in 1999 in
consultation with the Swedish Trade Federation and the Swedish Hotel and
Restaurant Association. The copy of the instructions was revised in May 2002.
Reprinting is prohibited.

Lic. no.: 2160-3442-6750-20. Version no. 6.0. Licensed to: Realia Fastighets AB.

Page 2 (2)

Instructions for the Index Clause for Office Space

The Base Rent

Whether the whole or some part of the rent amount specified in this agreement
should constitute the base rent is a matter for negotiation, and may otherwise
depend on the lease

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page  28 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

terms (such as, for example, the rent’s size in SEK/m2 and the year, as well as
the other obligations that are incumbent upon the Tenant, etc.).

The Base Number

The index number for October, to which the base rent is considered to be
adjusted, makes up the base number unless otherwise indicated by indicating the
year (see the provisions on page 1).

A comparison of indices occurs as soon as the year’s October index is published.
In recent years, the October index has been published in mid-November.

Calculation of the rent supplement

 

  4) Calculate the difference between the current October index and the base
number.

 

  5) If the difference is positive, the calculated difference is divided by the
base number.

 

  6) The size of the rent supplement is calculated by this quotient, multiplied
by the base rent.

Example

Calculation of rent supplement for the year 2002

The base rent is assumed to be 100,000 SEK/year and is adjusted to the consumer
price index (CPI) for October 1999, which is 259.7 (Base number). The October
index for the year 2001 is 269.1.

 

  3. Calculate the difference between the index number 269.1 and 259.7. The
difference is positive and adds up to 9.4.

 

  4. Divide 9.4 by 259.7 and multiply the quotient (without rounding) by the
base rent 100,000 SEK. The result is 3,619.56 SEK and constitutes the rent
supplement for the year 2002 according to the clause.

Alternative A: If the CPI for October 2001 should instead end up being lower
than the year before, e.g. 262.0 (October index for year 2000 was 262.6).

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 29 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

The difference between the assumed 262.0 and the base number 259.7 would still
have been positive and added up to 2.3. The quotient between 2.3 and the base
number 259.7, multiplied by the base rent 100,000 SEK would have resulted in a
rent supplement of 885.63 SEK. The total rent, however, would have been lower
than for the year 2001.

Alternative B: If the CPI for October 2001 should instead end up being lower
than the base number 259.7, e.g. 259.5.

The difference between 259.5 and the base number 259.7 would have then been
negative. No rent supplement should then be paid. The rent amount specified in
the agreement should apply.

 

      [initials] [logo]    INDEX CLAUSE   

Page 1 (2)

      THE PROPERTY OWNERS’ ASSOCIATION    for office space   

Appendix no.

     

 

  

2       

   Concerning    Lease contract no.    for the property    33001 7722 02   
Hennerup Landlord   

i-parken i Lund AB

556263-8394

Tenant    Novozymes Biopharma AB, 556627-0830 Clause   

The applicable option is marked with a cross in the box and filled in with the
required information.

 

To the extent that the portions of the property that consist of the office space
should be/are liable to property taxes, the Tenant shall pay the Landlord
compensation for this along with the rent, according to the marked option.

 

x  In addition to the rent amount specified in the contract, the Tenant shall
annually pay for compensation for his share of outgoing property taxes for the
office space on each occasion. The Tenant’s share shall be considered to be 14.9
percent.

 

According to the rules that apply at the time of the signing of the contract,
the compensation constitutes 171,605 SEK per year at the start of the lease
period.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 30 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  

¨  Compensation for the share of the property taxes accruing at the office space
is included in the rent amount specified in the agreement and constitutes
             SEK at the time of the signing of the agreement.

  

 

The office space’s share of the property taxes for the office space shall be
considered to be percent. The Tenant shall pay compensation for his share of
changes that occurred (regardless of the reason for them) in the property taxes
for the office space, after the signing of the agreement, to the extent that the
taxes exceed the compensation for the property taxes that is included in the
rent.

 

If the property taxes should happen to decrease/cease, with the result that the
Tenant’s share of the compensation is less than the compensation that is
included in the rent specified in the agreement, in accordance with the above,
however, the rent shall at least amount to the original amount. Other clauses
(e.g. index) found in the agreement thus entail that the total rent amount that
the Tenant pays is/may be higher than the rent sum specified in the agreement.

 

The Tenant’s share specified above, which shall be unaltered during the rental
period, has been calculated according to the following:

 

 

 

 

The instructions on page 2 are applicable to the agreement.

Signature   

Place/date

[handwritten:]    05/05/31

     

Place/date

[handwritten:] Bagsværd 05/27/05

  

Landlord

 

i-parken i Lund AB

[signature]

  

Tenant

 

[signature]    [signature]

   Christopher Nilsson   

Printed name

[stamp:] Arne W. Schmidt

              Group Director

 

[stamp:]

  

Niels Münter

Legal Counsel

Novoyzmes A-S

Krogshoejvej 36

DK-2880 Bagsværd

 

 

The Swedish Property Owners’ Association form no. 78, prepared in 1995.
Section 2 of Instructions, revised in 1997. Reprinting is prohibited.

Lic. no.: 2160-3442-6750-20. Version no. 6.0. Licensed to: Realia Fastighets AB.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 31 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

INSTRUCTIONS

Page 2(2)

1.

The clause was formulated in June 1995, i.e. before the time (usually January 1,
1996) from which the property taxes apply for the office space. The clause
therefore has a wording that means that this can be introduced into the
agreement that is signed before the taxes are paid, as well as in the agreement
that is signed when the taxes are actually paid.

2.

The compensation shall compensate for increased administrative costs, regardless
of who is actually liable for tax. Property owners / Landlords are liable for
tax. If partnerships are property owners / Landlords, according to previous
rules, shareholders are liable for tax. The rent supplement would of course yet
be paid to the Landlord. After January 1, 1997, however, partnerships, as
owners, are liable for property taxes.

3.

According to § 19 of the Rent Act, the rent – with some exceptions – shall be
the amount determined in the rent agreement. If the lease period is determined
and for at least three years, moreover, a reservation applies that the rent
shall be paid by the amount that is determined according to “another basis for
calculation,” e.g. adjustment of the index. This also means that the lease term
must be determined at least three years before the Landlord shall be able to
charge compensation for property taxes, with an amount that can vary according
to the change in the tax. Furthermore, the basis for calculation must be
specified in the agreement. The clause therefore assumes that the parties will
indicate for how large a share of the tax the Tenant must pay compensation.

According to the rules that are applicable at the time of this clause’s
preparation, the tax constitutes a certain percent of the assessment value for
the office space (both land and buildings). The declaration is reported in the
tax information. The Tenant’s share of the tax for the office space can be
determined as the relationship between the area that the Tenant rents and the
rentable area of the property, or as the relationship between the Tenant’s rent
and the total rents on the property.

What rate of calculation the parties select becomes a matter for negotiation.
Other bases for calculation can also be used. For the sake of simplicity,
however, the Tenant’s share should be unchanged during the lease term and, thus,
independent of, for example, how the taxes can continue to be calculated, and
any changes in the position of the rent.

It is appropriate, therefore, to indicate at the intended place how the office
space’s share has been calculated. If the information relating to this should
happen not to be filled in, this shall not mean, however, that the agreement
becomes invalid. On a property, various buildings can be found with various
values and various types of assessable units (single-family home, apartment
building, industrial facility, and special unit). The tax – for which the Tenant
shall pay compensation – shall only relate to the building where the office
space is located. A building usually refers to each structural body. Required
information can be retrieved from the notification of the decision about general
property assessment which the Tax Agency sends to the property owner. The
property owner who has problems calculating the Tenant’s share should contact
his property owner’s association for assistance.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 32 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Fill in the Tenant’s share!

4.

The clause contains two options. In the first, compensation is paid for tax as a
rent supplement “alongside” the rent amount specified in the agreement. The tax
and the rent supplement disappear automatically. The other option assumes that
the parties are in agreement about a certain rent in which, for instance,
compensation for the applicable tax is included. If the tax should happen to be
raised, regardless of the reason (e.g. high tax rate, increased tax assessment
value, etc.) the Tenant shall nevertheless pay compensation for the increased
cost. If the tax should happen to disappear, the rent returns to the original
amount, i.e. the agreed upon rent (which includes compensation for the initially
applicable tax which ceased). Naturally the Tenant shall still pay other rent
supplements that occur, such as for changes in the index, changes in fuel costs,
etc.

5.

To the extent that the Tenant shall pay a rent supplement for property taxes,
the rent supplement should be reported separately on the rent specification.

6.

Mark with cross the option which you have selected. In the option selected, the
Tenant’s share and the current amount are indicated. Furthermore, indicate how
the Tenant’s share is calculated.

[initials]

[logo]

Page 1 (1)

THE PROPERTY OWNERS’ ASSOCIATION

Appendix no. 3

The undersigned have today made an agreement concerning the following supplement
to lease contract no. 33001 7722 02

 

Landlord    i-parken i Lund AB, 556263-8394 Tenant    Novozymes Biopharma AB,
556627-0830 Property    Hennerup Supplement    The Tenant shall take over and
pay for service of existing and new ventilation and water and sewage plants.
Realia (the Landlord) shall provide consumable materials on an ongoing basis.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 33 (4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  

This agreement replaces lease contract 33001 7722 01, 33001 7758 01 and 33001
7759 01.

 

Signature   

Place/date

[handwritten:]    05/05/31

  

Place/date

[handwritten:] Bagsværd 05/27/05

                

Landlord

 

i-parken i Lund AB

[signature]

Christopher Nilsson

  

Tenant

 

[signature]    [signature]

          

 

Printed name

[stamp:] Arne W. Schmidt

              Group Director

 

 

[stamp:]

  

 

Niels Münter

Legal Counsel

Novoyzmes A-S

Krogshoejvej 36

DK-2880 Bagsværd

The Swedish Property Owners’ Association Form for free text to be used together
with the Property Owners’ Association’s other contract forms.

Lic. no. 2160-3442-6750-20. Version no. 6.0. Licensed to: Realia Fastighets AB.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 34(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

 

Landlord

     

 

I-Parken i Lund AB

 

 

National ID/company registration no.

                      556263-8394    

 

Tenant

     

 

Novozymes Biopharma AB

     

 

National ID/company registration no.

                                    556627-0830           Tenant (2)            
            National ID/company registration no.    

 

Premise Address, etc.

     

 

Municipality

 

Lund

  

 

Property designation

 

Hunnerup 1

       

 

Street address

 

S.t Lars Väg 44

 

 

Stairs/house

 

BV

 

 

Apartment no.

       

 

Billing address:

 

Box 965, 220 09 LUND

           

 

Condition and use of the office space

     

 

Unless otherwise indicated, the office
space                                    Storage/Changing room

 

with associated facilities is being leased for use as:

   

 

Size and extent of the office space

     

 

Shop area

  

 

Office area in

  

 

Storage area in

  

 

Other area

       

 

plan  

  

 

m2    

  

 

plan    

  

 

m2    

  

 

plan    

  

 

m2    

  

 

Plan    

 

Ca

 

BV

  

 

m2

 

Approx.

 

[hw:] 440    

  

 

plan    

  

 

m2

       

 

The indicated areas                                        
                                             [signature]

 

¨ have         x Have not            been measured jointly prior to the
execution of the Agreement

 

Should the area shown in the Agreement deviate from that actually measured, this
does not entitle the Tenant to any repayment of rent nor entitle the Landlord to
any increased rent

 

x The extent of the leased premises is marked on appended plan(s)

 

 

Appendix 5

       

 

access for cars loading and unloading

 

¨

  

place for sign  

 

¨

  

 

place for display cabinet / vending machine

 

¨

 

parking space(s) for

 

¨        car(s)

 

 

garage space(s)  

for cars

 

¨

  ¨    

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 35(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Furnishings, etc.   

The premises are let

 

x without furnishings                    ¨ with furnishings/fixtures/fittings

 

    specific to the Tenant’s use of            specific to Tenant’s use of the
premises according to appendix

 

the premises

 

Unless otherwise agreed upon, at the termination of the tenancy, the Tenant
shall remove all property belonging to him and surrender the premises in
acceptable condition.

 

The parties agree to carry out a joint inspection of the premises not later than
the last day of the tenancy. If, as a result of the Tenant’s actions – carried
out with or without the Landlord’s consent – the premises upon surrender should
contain material, which had not previously been agreed that the Landlord should
be responsible for, the Tenant shall remove such material or pay the Landlord’s
expenses in so doing, including but not limited to, transportation costs, waste
disposal taxes and storage charges.

   Appendix Telephone lines    x The Tenant shall pay for the installation of
the necessary telephone lines from a connection point designated by the service
provider to those points in the premises chosen by the Tenant in consultation
with the Landlord.    ¨ The Landlord shall pay for the corresponding
installation of lines to the premises. The installation of the lines inside the
premises shall be carried out by the Tenant in consultation with the Landlord;
the cost, however, to be borne by the Tenant.

Data communication

lines

   x The Tenant shall pay for the installation of the necessary data
communication lines from a connection point designated by the service provider
to those points in the premises chosen by the Tenant in consultation with the
Landlord.    ¨ The Landlord shall pay for corresponding installation of lines to
the premises. The installation of lines inside the premises shall be carried out
by the Tenant in consultation with the Landlord; the cost, however, to be borne
by the Tenant. Term of lease   

Commencing                                                                  
   Up to and including

 

01/10/2009                                                                  
       09/30/2014

Termination/extension   

Notice of termination of this Agreement must be given in writing at least 9
months prior to the expiry of this Agreement.

 

In the absence thereof, this Agreement is extended by a term of 3 years at a
time.

Heating and hot water   

Requisite heating of the premises is provided by                    x the
Landlord                    ¨ the Tenant

 

Hot water is provided    x throughout the year                       ¨ not
provided

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 36(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

 

Rent

 

 

SEK

 

396,000         Per annum comprising    ¨ total rent    x rent excl. supplements
marked Appendix

Index clause   x Changes to the above-stated rent shall be effected pursuant to
the appended index clause   App. 1 Heating and hot water costs   x Fuel/heating
supplement payable in accordance with appended clause Special provisions   App 4
Water and sewerage costs   x Water/sewerage supplement payable in accordance
with appended clause   App 4 Cooling Ventilation   ¨ Costs for the operation of
special cooling and ventilation appliances shall be reimbursed in accordance
with appended clause   App. Electricity   ¨ included in
rent                                    x Tenant has own contract with the
provider   Cleaning of stairwell   x included in
rent                                    ¨ arranged for and paid for by the
Tenant  

Refuse and waste removal  

Insofar as the Landlord is responsible for the provision of storage space for
refuse/waste, and arranging for the removal of such refuse/waste, it is the
Tenant’s responsibility to sort and deposit refuse/waste in the appropriate
containers as directed, in their designated place, as well as without recompense
contribute towards further and/or additional sorting, as directed by the
Landlord.

 

Refuse and waste removal

 

¨ included in rent

 

x arranged for and paid for by the Tenant

 

¨ included in rent with respect to the types of refuse/waste indicated below.
The Tenant shall be responsible for, and pay for the costs of, collection,
sorting, storage and transportation of the categories of refuse/waste not
indicated below which are to be found on the Tenants premises.

 

 

¨ household waste

 

¨ heavy refuse

 

¨ compostable waste

 

¨ newspapers

 

¨ batteries

 

 

 

¨ fluorescent tubes

 

¨ metal packaging

 

¨ clear glass containers

 

¨ colored glass containers

 

¨ cardboard packaging

  

 

¨ hard plastic packaging

 

¨ Hazardous waste pursuant to the Hazardous Waste Ordinance (1996:971)

 

¨                                                 

 

¨                                                 

 

¨                                                 

Snow clearance and gritting   x included in rent        ¨ to be arranged for and
paid by the Tenant        ¨ as per App.        App.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 37(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Property taxes    ¨ included in rent                    x reimbursement payable
as per special agreement                    App. 2 Unforeseen costs   

Where, following the execution of this Agreement, unforeseen increases in costs
arise in relation to the property as a consequence of:

 

a)      the introduction of, or increase in taxes, charges or duties levied
specifically on the property as a result of decisions taken by the Parliament,
Government, municipalities, or other relevant authorities;

 

b)      general rebuilding measures or suchlike in respect of the property which
do not relate solely to the premises and which the Landlord is obliged to
execute as a result of decisions of the Parliament, Government, municipalities
or other relevant authorities;

 

The Tenant shall, commencing at the time of the cost increase, reimburse the
Landlord in relation to that proportion of the total annual increase in costs
for the property represented by the premises.

 

The proportion represented by the premises is 2.222 percent. Where the
proportion has not been indicated, it shall be comprised of that proportion of
the total rents for premises (excluding any value-added tax) represented by the
Tenant’s rent (excluding any value-added tax) at the time of the increase in
costs. For unleased premises, the market rent for the premises shall be
estimated.

 

‘Taxes’ in accordance with a) above does not refer to value-added tax and
property tax to the extent that reimbursement in respect of this is paid as per
agreement. ‘Unforeseen costs’ means such costs as were not decided upon by the
authorities as set forth in sections a) and b) at the inception of the
Agreement. Reimbursement shall be paid in the same manner as set forth below for
rental payments.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 38(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Value-added tax (VAT)   

x The property owner/Landlord is liable to pay value-added tax for the letting
of the premises. In addition to rent, the Tenant shall on each occasion pay the
VAT currently applicable.

 

¨ Where, following a decision by the Tax Authorities, the property
owner/Landlord becomes liable to pay VAT for the letting of the premises, the
Tenant shall on each occasion in addition to the rent pay the VAT currently
applicable.

 

The VAT paid together rent shall be calculated on the stated rental amount and
where applicable on supplemental charges and other reimbursements paid in
accordance with the Agreement, pursuant to the rules applicable at the time in
respect of VAT payable on rent.

 

Where the Landlord becomes liable to pay VAT pursuant to the provisions of the
Value Added Tax Act as a consequence of the Tenant’s independent actions, such
as a subletting of the premises (including subletting to its own company) or
assignment, the Tenant shall reimburse the Landlord in full. In addition, the
Tenant shall reimburse the Landlord in respect of the increased costs arising as
a consequence of the Landlord’s loss of the entitlement to deduct VAT on
operating expenses incurred as a consequence of the Tenant’s actions.

Payment of rent   

The rent shall be paid in advance without prior demand, not later than the last
Postal giro no.              Bank giro no.             working day prior to the
commencement of

¨ each calendar month         x each quarter             by direct transfer to
either of             258-9711

                                           the following accounts

Interest, Payment reminders    Upon delay in the payment of rent, the Tenant
shall pay interest in accordance with the Interest Act as well as compensation
for written payment reminders in accordance with the Debt Recovery Act, etc.
Compensation for payment reminders shall on each occasion be paid in an amount
currently applicable pursuant to the Debt Recovery Ordinance, etc. Maintenance,
etc.    ¨ The Landlord shall carry out and bear the cost of necessary
maintenance of the premises and furnishings/fittings/fixtures supplied by him.
   However, the Tenant shall be responsible for   Appendix

  

x The Tenant shall carry out and bear the cost of necessary maintenance of the
surface of floors, walls and ceiling, as well as of
furnishings/fittings/fixtures provided by the Landlord.

  

The Tenant’s maintenance obligation includes

 

Changing of fluorescent lamps/glow starters Service & maintenance of doors

 

Appendix

  

Where the Tenant does not fulfill his maintenance obligations and does not
within a reasonable time carry out rectification works following a written
demand, then the Landlord shall be entitled to fulfill these obligations at the
Tenant’s expense.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 39(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  

¨  The allocation of the maintenance obligations is set forth as per separate
appendix.

   Appendix Management and operation   

Unless otherwise agreed, the Landlord shall, where applicable, manage, operate,
and maintain the public and common areas.

 

The Tenant shall be entitled, without the Landlord’s written consent, to carry
out any fitting and/or installation or alteration works within the premises or
otherwise within the property, which directly affects the structural components
of the building or installations important to the functioning of the property,
such as water and sewage, electricity, ventilation systems, etc., which are the
property of the Landlord.

 

Sprinkler heads and ventilation equipment may not be covered by any
fixtures/fittings by the Tenant in such a manner as to reduce the functioning of
such equipment. In conjunction with the performance of fitting out works, the
Tenant shall ensure that the functioning of radiators and other heating
equipment is maintained in all significant respects.

Inspections    Where any defects and/or deficiencies are found subsequent to an
inspection by a relevant authority, in the electrical and sprinkler equipment is
the property of the Tenant, the Tenant shall, at his own cost and within the
period prescribed by the relevant authority, carry out any measures required.
Where the Tenant has not rectified the defects and/or deficiencies within the
stated time, the Landlord shall be entitled, at the Tenant’s expense, to carry
out such measures as are required by the relevant authority. Access to certain
spaces    The Tenant shall keep areas to which the maintenance to personnel and
personnel from the energy utilities, water and sewage utilities, the telephone
company, and any like organization must have access to, easily accessible by
keeping such areas free of cupboards, crates, goods, or any other obstruction.
Building material specifications    Whether, pursuant to the provisions of this
Agreement or otherwise, the Tenant performs maintenance, improvement, or
alteration works in respect of the premises, the Tenant shall provide the
Landlord, in good time prior to the execution of such work, with specification
of the building materials – to the extent such have been prepared – for the
products and materials to be used on the premises. Planning and Building Code
(PBL) fines    When the Tenant undertakes alterations to the premises without
the requisite construction permit and, as a consequence thereof the Landlord is
compelled to pay construction fines or supplemental fees pursuant to the rules
set forth in the Planning and Building Code (PBL), the Tenant shall reimburse
the Landlord in respect of this. Reduction of rent    The Tenant shall not be
entitled to a reduction in rent for the period during which the Landlord allows
work to be carried out in order to place the premises in the agreed condition,
or other works specifically set forth in the Agreement.   

¨  The Tenant’s right to a reduction in rent during the Landlord’s performance
of customary

  

Appendix

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 40(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  maintenance of the leased premises or the property shall be governed by a
separate appendix. Requirement imposed by relevant authorities, etc.   ¨ The
Landlord   x The Tenant     shall be solely responsible for, and bear the cost
of, undertaking measures which may be required for the intended use of the
premises by insurance companies, building authorities, environmental or health
authorities, fire departments, or other relevant authorities after the date of
taking possession. The Tenant shall consult with the Landlord prior to
undertaking any such measures.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 41(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Signs, awnings, windows, doors, etc.   

Following consultation with the Landlord, the Tenant shall be entitled to
display a customary business sign, provided that the Landlord has not reasonably
denied the same and that the Tenant has obtained the requisite permit from the
relevant authority. Upon surrender of the premises, the Tenant shall restore the
facade of the building to an acceptable condition.

 

In conjunction with more extensive property maintenance, such as the renovation
of facades, etc, the Tenant shall, at his own cost and without compensation,
dismantle and reassemble signs, awnings, and antennas.

 

The Landlord undertakes not to fix vending machines and display cabinets on the
exterior walls of the premises let to the Tenant without the Tenant’s consent,
and grants to the Tenant an option to fix vending machines and display cabinets
on the walls in question.

  

 

¨ The Landlord

x The Tenant is liable for any damage due to negligence or malicious intent to

      x windows    ¨ display/shop windows    x entrance doors       x signs    x
Damage due to breaking/entering/robbery

  x The Tenant shall purchase and maintain glass insurance with respect to all
display/shop windows and entrance doors appurtenant to the premises. Locks  

¨ The Landlord

   x The Tenant shall equip the premises with such locks and anti-theft devices
as may be required to ensure the validity of the Tenant’s business insurance.

Force majeure   The Landlord shall not be compelled to perform his obligations
under this Agreement or pay any damages where, as a consequence of acts of war
or riots, work stoppages, blockades, fires, explosions, or intervention by a
public authority over which the Landlord has no control and which could not have
been foreseen, and the Landlord is prevented entirely from performing his
obligations or may only be able to do so at abnormally high cost.

Security  

This Agreement is contingent upon the provision of security in the form of a

   Appendix   ¨ Bank guarantee    ¨ Personal guarantee    ¨ To be provided no
later than   

Special provisions

     Appendix  

– Value added tax clause

  

3

 

– Special provisions

   4

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 42(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 4301-7804-00

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Signature    This Agreement, which may not be registered without specific
consent, has been prepared in two identical copies of which each party has
received one. All prior agreements between the parties with respect to these
premises shall cease to apply commencing on the date of the execution of this
Agreement.    Place/date    Place/date   

[hw:] Malmö 26/03/2009

     

Landlord

 

I-Parken i Lund AB

 

[signature]

     

Tenant

 

Novozymes Biopharma AB

 

[signature]

  

Printed name [signature]

 

[stamp:] Peter Olsson    [stamp:] Johan Sjöstedt

  

Printed name

 

[hw:] Mikael [illegible]

Agreement with respect to the surrender of the premises    As a consequence of
an agreement entered into on this day, the Agreement shall cease to apply
commencing                                  at which time the Tenant undertakes
to surrender the premises.   

 

Place/date

  

 

Place/date

   Landlord    Tenant

Assignment    This Lease Agreement is hereby assigned to
                         commencing                                     
Assignor    Assignee (New Tenant)    National ID/co. registration no. The above
referenced assignment is hereby approved    Place/date    Landlord   

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

   Initial    Initial     License number: 2160-9981-2121-41. Version no. 6.5.
Registered to: Sveareal AB    [initialled]     



--------------------------------------------------------------------------------

[logo]       INDEX CLAUSE                        Page 1(2) THE SWEDISH PROPERTY
FEDERATION   

FOR NON-RESIDENTIAL PREMISES    

 

Appendix no. 1

 

Concerns   

Lease contract no.

 

4301-7804-00

  

in the property

 

Hunnerup 1

Landlord    I-Parken i Lund AB, 556263-8394 Tenant    Novozymes Biopharma AB,
556627-0830 Clause   

Of the rent amount specified in the contract, 396,000 SEK, 100% or 396,000 SEK
shall constitute the base rent. During the lease period, an addition to the rent
amount shall be paid with respect to changes in the consumer price index (total
index with 1980 as the base year), with a certain percent of the base rent,
according to the reasons below.

 

•    For lease agreements that begin at any time during the period 01/01 –
06/30, the base rent is adjusted to the index value for October of the previous
year.

 

•    For lease agreements that begin at any time during the period 07/01 –
12/31, the base rent is instead adjusted to the index value for October of the
same period.

 

•    The index value for October, to which the base rent is considered to be
adjusted in accordance with the above, constitutes the base number unless
otherwise agreed upon as follows by indicating the year. Otherwise agreed upon
base number, namely the index value for October 2010.

 

If the index value should rise in relation to the base number in any subsequent
October, an addition shall be paid with the percentage by which the index value
is changed in relation to the base number. In the continuation, the addition
shall be paid in relation to the index changes, whereby the change in rent is
calculated on the basis of the percent change between the base number and the
index number for the respective October.

 

Outgoing rent, however, shall never be set lower than the rent amount specified
in the contract. The change in rent always occurs as of 1 January after the
October index occasions the recalculation.

 

The instructions on page 2 are applicable to this agreement.

Signature   

Place/date

 

[handwritten:] Malmö 03/26/2009

   Place/date

 

 

Swedish Property Federation form no. 6EB, prepared in 1999 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR).

The examples in the manual were revised in May 2002. Copying prohibited.

Lic. no.: 2160-9981-2121-41. Version no.: 6.5 Licensed to: Sveareal AB



--------------------------------------------------------------------------------

 

Landlord

  

Tenant

 

 

I-Parken i Lund AB

  

Novozymes Biopharma AB

    

 

Printed name        [hw:] MIKAEL BUNDGAARD-NIELSEN

    

Tenant

  [signature]    [signature]  

Printed name

   Printed name   Peter Olsson / Johan Sjöstedt   

The Landlord’s own entry on base number:



--------------------------------------------------------------------------------

Page 2(2)

 

Instructions for the Index Clause for Non-Residential Premises

The Base Rent

Whether the whole or some part of the rent amount specified in this agreement
should constitute the base rent is a matter for negotiation, and may otherwise
depend on the lease terms (such as, for example, the rent’s size in SEK/m2 and
the year, as well as the other obligations that are incumbent upon the Tenant,
etc.).

The Base Number

The index number for October, to which the base rent is considered to be
adjusted, makes up the base number unless otherwise indicated by indicating the
year (see the provisions on page 1).

A comparison of indices occurs as soon as the year’s October index is published.
In recent years, the October index has been published in mid-November.

Calculation of the rent supplement

 

  7) Calculate the difference between the current October index and the base
number.

 

  8) If the difference is positive, the calculated difference is divided by the
base number.

 

  9) The size of the rent supplement is calculated by this quotient, multiplied
by the base rent.

Example

Calculation of rent supplement for the year 2002

The base rent is assumed to be 100,000 SEK/year and is adjusted to the consumer
price index (CPI) for October 1999, which is 259.7 (Base number). The October
index for the year 2001 is 269.1.

 

  5. Calculate the difference between the index number 269.1 and 259.7. The
difference is positive and adds up to 9.4.

 

  6. Divide 9.4 by 259.7 and multiply the quotient (without rounding) by the
base rent 100,000 SEK. The result is 3,619.56 SEK and constitutes the rent
supplement for the year 2002 according to the clause.

Alternative A: If the CPI for October 2001 should instead end up being lower
than the year before, e.g. 262.0 (October index for year 2000 was 262.6).

The difference between the assumed 262.0 and the base number 259.7 would still
have been positive and added up to 2.3. The quotient between 2.3 and the base
number 259.7, multiplied by the base rent 100,000 SEK would have resulted in a
rent supplement of 885.63 SEK. The total rent, however, would have been lower
than for the year 2001.



--------------------------------------------------------------------------------

Alternative B: If the CPI for October 2001 should instead end up being lower
than the base number 259.7, e.g. 259.5.

The difference between 259.5 and the base number 259.7 would have then been
negative. No rent supplement should then be paid. The rent amount specified in
the agreement should apply.



--------------------------------------------------------------------------------

[logo]       INDEX CLAUSE                        Page 1(2) THE SWEDISH PROPERTY
FEDERATION   

FOR NON-RESIDENTIAL PREMISES    

 

Appendix no. 2

 

Concerns   

Lease contract no.

 

4301-7804-00

  

for the property

 

Hunnerup 1

Landlord    I-Parken i Lund AB, 556263-8394 Tenant    Novozymes Biopharma AB,
556627-0830 Clause   

The applicable option is marked with a cross in the box and filled in with the
required information.

 

To the extent that the portions of the property that consist of the office space
should be/are liable to property taxes, the Tenant shall pay the Landlord
compensation for this along with the rent, according to the marked option.

 

x In addition to the rent amount specified in the contract, the Tenant shall
annually pay for compensation for his share of outgoing property taxes for the
office space on each occasion. The Tenant’s share shall be considered to be
2.222 percent.

 

According to the rules that apply at the time of the signing of the contract,
the compensation constitutes 38,880 SEK per year at the start of the lease
period.

 

¨ Compensation for the share of the property taxes accruing at the office space
is included in the rent amount specified in the agreement and
constitutes                    SEK at the time of the signing of the agreement.

  

The office space’s share of the property taxes for the office space shall be
considered to be percent. The Tenant shall pay compensation for his share of
changes that occurred (regardless of the reason for them) in the property taxes
for the office space, after the signing of the agreement, to the extent that the
taxes exceed the compensation for the property taxes that is included in the
rent.

 

If the property taxes should happen to decrease/cease, with the result that the
Tenant’s share of the compensation is less than the compensation that is
included in the rent specified in the agreement, in accordance with the above,
however, the rent shall at least amount to the original amount. Other clauses
(e.g. index) found in the agreement thus entail that the total rent amount that
the Tenant pays is/may be higher than the rent sum specified in the agreement.

 

The Tenant’s share specified above, which shall be unaltered during the rental
period, has been calculated according to the following:

Swedish Property Federation form no. 7B, prepared in 1995. Point 21. Guidelines
revised in 1997. Copying prohibited.

Lic. no.: 2160-9981-2121-41. Version no.: 6.5 Licensed to: Svereal AB



--------------------------------------------------------------------------------

   The instructions on page 2 are applicable to the agreement. Signature   

Place/date

[handwritten:]      Malmö 03/26/2009

   Place/date   

 

Landlord

  

 

Tenant

     

 

Novozymes Biopharma AB

   I-Parken i Lund AB    [signature]    [signature] [signature]      

Printed name

  

Printed name

   Peter Olsson / Johan Sjöstedt    [hw:] MIKAEL BUNDGAARD-NIELSEN



--------------------------------------------------------------------------------

INSTRUCTIONS    Page 2(2)

 

1.

The clause was formulated in June 1995, i.e. before the time (usually 1 January
1996) from which the property taxes apply for the office space. The clause
therefore has a wording that means that this can be introduced into the
agreement that is signed before the taxes are paid, as well as in the agreement
that is signed when the taxes are actually paid.

2.

The compensation shall compensate for increased administrative costs, regardless
of who is actually liable for tax. Property owners / Landlords are liable for
tax. If partnerships are property owners / Landlords, according to previous
rules, shareholders are liable for tax. The rent supplement would of course yet
be paid to the Landlord. After January 1, 1997, however, partnerships, as
owners, are liable for property taxes.

3.

According to § 19 of the Rent Act, the rent – with some exceptions – shall be
the amount determined in the rent agreement. If the lease period is specified,
and for a period of at least three years, reservations also apply that the rent
shall be paid in the amount determined according to “another basis for
calculation,” e.g. adjustment of the index. This also means that the lease term
must be determined at least three years before the Landlord shall be able to
charge compensation for property taxes, with an amount that can vary according
to the change in the tax. Furthermore, the basis for calculation must be
specified in the agreement. The clause therefore assumes that the parties will
indicate for how large a share of the tax the Tenant must pay compensation.

According to the rules that are applicable at the time of this clause’s
preparation, the tax constitutes a certain percent of the assessment value for
the office space (both land and buildings). The declaration is reported in the
tax information. The Tenant’s share of the tax for the office space can be
determined as the relationship between the area that the Tenant rents and the
rentable area of the property, or as the relationship between the Tenant’s rent
and the total rents on the property.

What rate of calculation the parties select becomes a matter for negotiation.
Other bases for calculation can also be used. For the sake of simplicity,
however, the Tenant’s share should be unchanged during the lease term and, thus,
independent of, for example, how the taxes can continue to be calculated, and
any changes in the position of the rent.

It is appropriate, therefore, to indicate at the intended place how the office
space’s share has been calculated. If the information relating to this should
happen not to be filled in, this shall not mean, however, that the agreement
becomes invalid. On a property, various buildings can be found with various
values and various types of assessable units (single-family home, apartment
building, industrial facility, and special unit). The tax – for which the Tenant
shall pay compensation – shall only relate to the building where the office
space is located. A building usually refers to each structural body. Required
information can be retrieved from the notification of the decision about general
property assessment which the Tax Agency sends to the property owner. The
property owner who has problems calculating the Tenant’s share should contact
his property owner’s association for assistance.



--------------------------------------------------------------------------------

Fill in the Tenant’s share!

4.

The clause contains two options. In the first, compensation is paid for tax as a
rent supplement “alongside” the rent amount specified in the agreement. The tax
and the rent supplement disappear automatically. The other option assumes that
the parties are in agreement about a certain rent in which, for instance,
compensation for the applicable tax is included. If the tax should happen to be
raised, regardless of the reason (e.g. high tax rate, increased tax assessment
value, etc.) the Tenant shall nevertheless pay compensation for the increased
cost. If the tax should happen to disappear, the rent returns to the original
amount, i.e. the agreed upon rent (which includes compensation for the initially
applicable tax which ceased). Naturally the Tenant shall still pay other rent
supplements that occur, such as for changes in the index, changes in fuel costs,
etc.

5.

To the extent that the Tenant shall pay a rent supplement for property taxes,
the rent supplement should be reported separately on the rent specification.

6.

Mark with cross the option which you have selected. In the option selected, the
Tenant’s share and the current amount are indicated. Furthermore, indicate how
the Tenant’s share is calculated.

[signature] [signature]



--------------------------------------------------------------------------------

Page 1(1)

 

Value added tax clause

Appendix no. 3

 

Concerning   

Lease agreement no.

 

4301-7804-00

  

Premises

 

Hunnerup 1

Landlord    I-Parken i Lund AB   

National ID/company registration no.

 

556263-8394

Tenant    Novozymes Biopharma AB   

National ID/company registration no.

 

556627-0830

Appendix

/Addendum:

  

VAT clause

 

Article 1      Value added tax clause

 

a)      The Tenant shall conduct VAT-liable business on the premises, or shall
have the right to receive compensation (a ‘refund’) in pursuance of Chapter 10
of the Swedish VAT Act.

 

b)     The Tenant shall on each occasion in addition to the rent pay the VAT as
stipulated under currently applicable legislation in relation to Value Added Tax
on rent. The VAT shall be paid at the same time as the rent, calculated on the
amount of the rent and, where applicable, shall be calculated as per
supplementary costs such as (consumer price) index changes, gas/fuel, water
supply and sewage, cooling, electricity, ventilation and property taxes, etc.

 

c)      The Tenant undertakes to inform the Landlord in the event of any changes
to the Tenant’s activity, which could involve the cessation of registration as a
VAT-liable business. The change may be due to the Tenant’s activity being deemed
no longer liable to Value Added Taxation by a tax or other authority, or may be
due to some other action by the Tenant, of whatever nature. In the event of the
cessation of the Tenant’s registration as a VAT-liable business, or if the
Tenant no longer has the right to a refund in pursuance of Chapter 10 of the
Swedish VAT Act, the Tenant shall provide compensation to the Landlord as
stipulated below.

 

d)     The Tenant is not entitled to wholly or partly assign the leasing rights
to the premises to a third party (‘sublet the premises’) in the absence of the
written consent of the Landlord. To the extent that the Tenant is allowed to
sublet the premises in accordance with written permission from the Landlord
providing for such, or if the rent tribunal has given their permission for
subletting of the premises, the Tenant shall be required to register this
subletting activity for Value Added Tax so that the Landlord does not become
liable to pay for a VAT adjustment. As regards all subletting of the premises to
a non-VAT-liable business, the Tenant shall provide compensation to the Landlord
as stipulated below.

 

e)      The Tenant is not entitled to assign the leasing rights to the premises
to a third party without the written consent of the Landlord. If specific
permission has been retained from the Landlord or the rent tribunal permitting
the Tenant to assign the leasing rights to a non-VAT-liable business, the Tenant
shall provide compensation to the Landlord as stipulated below.

 

The Tenant shall compensate the Landlord on all occasions where the Tenant has
caused the Landlord to become liable to a base VAT amount adjustment, in
accordance with the following:

 

•      for the amount that the Landlord is obligated to pay for the concept of
an adjustment as provided for in Chapter 8(a) of the Swedish VAT Act (1994:200),
on adjustments of deductions for base VAT amounts in respect of an investment
item.

 

•      for the remainder of the lease period and at the same time as usual rent
payments, for the amount corresponding to the increased cost incurred by the
Landlord as a consequence of the lost right of deduction on the base VAT amount.

 

If the Tenant, with or without the approval of the Landlord, undertakes new
construction, extension or renovation work on the premises during the rental
period, the Tenant shall submit a written specification of the measures taken,
as well as the amounts paid for said measures, to the Landlord. This is required
because this evidence may be used as supporting documentation submitted to
substantiate a VAT adjustment in pursuance of Chapter 8(a)(2)(4) of the Swedish
VAT Act (1994:200).

 

Signature    Place/date    Place/date    [hw:] Malmö 26/03/2009   



--------------------------------------------------------------------------------

   Landlord    Tenant    I-Parken i Lund AB    Novozymes Biopharma AB   
            [signature]                     [signature]    [signature]   
[stamp:] Peter Olsson    [stamp:] Johan Sjöstedt



--------------------------------------------------------------------------------

[logo]

       LEASING AGREEMENT    Page 7(4) THE SWEDISH PROPERTY FEDERATION    FOR
NON-RESIDENTIAL PREMISES    No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Special provisions

Appendix No. 4

 

Concerning   

Lease agreement no.

 

4301-7804-00

  

Premises

 

Hunnerup 1

Landlord    I-Parken i Lund AB   

National ID/company registration no.

 

556263-8394

Tenant    Novozymes Biopharma AB   

National ID/company registration no.

 

556627-0830

Appendix

/Addendum:

  

SB Storage Facilities

 

Article 1      The premises

 

Irrespective of the design and condition of the premises, the Landlord shall
have the right to perform any changes justified on the basis of reasons related
to the building construction or similar reasons invoked by a relevant authority.
Such changes shall be done as per consultation and reasonable regard shall be
taken to the Tenant’s wishes before the choice of a technical solution is made.

 

Article 2      Parking spaces

 

Can be let at Q-Park.

 

Article 3      Environmental responsibility

 

If the Tenant engages in environmentally dangerous activity, the Tenant shall
inform the Landlord and if the Landlord so requests, shall allow for
environmental inspections to be performed on the property and leased premises at
his own cost.

 

The environmental inspection shall be performed by a reputable inspection
company that has been approved by the Landlord. The results of the inspection
shall be immediately provided to the Landlord.

 

If the Tenant conducts activity that leads to an injunction or decision in
pursuance of The Swedish Environmental Code or other environmental legislation,
the Tenant shall be financially liable to the Landlord for all of his costs and
damages incurred as a result of the conducted activity.

 

Article 4      Heating

 

The cost of heating is not included in the rent and the Tenant shall effect
payment, as a supplement to the rent, for the amount of, at present, 130 Sq.
m/year, which corresponds to the space units of the premises divided per Sq m of
surface liable for debiting. A preliminary supplementary fee for 2008 shall be
paid in addition to the rent and shall be settled annually on the basis of the
actual outcome drawn up by the Landlord.

 

At the time of settlement, the preliminary fee for the following year shall be
determined. This cost shall be based on

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

License number: 2160-9981-2121-41. Version no. 6.5. Registered to: Sveareal AB

   Initial    Initial        [initialled]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 8(4)    FOR NON-RESIDENTIAL PREMISES   
No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

 

the previous year’s actual outcome.

 

Article 5      Water

 

The cost of heating and water is not included in the rent and the Tenant shall
effect payment, as a supplement to the rent, for the amount of, at present, 20
Sq. m/year, which corresponds to the space units of the premises divided per Sq
m of surface liable for debiting. A preliminary supplementary fee for 2008 shall
be paid in addition to the rent and shall be settled annually on the basis of
the actual outcome drawn up by the Landlord.

 

At the time of settlement, the preliminary fee for the following year shall be
determined. This cost shall be      based on the previous year’s actual outcome.

 

Article 6      Electricity

 

The Tenant has their own contract with the provider.

 

Article 7      Maintenance, etc.

 

The maintenance to be undertaken by the Tenant shall include service and
maintenance of doors.

 

Article 8      Disclosure obligation

 

It is of essential importance to the Landlord that the Tenant inform the
Landlord in writing of any and each significant change to their activity and, in
the event that the Tenant is a body corporate, of any change in ownership.

 

Article 9      Assignment of leasing rights

 

Since the Landlord is registered as being liable to pay Value Added Tax
(‘VAT-liable’) in respect of renting the rental item, the Tenant is not entitled
to wholly or partly assign the leasing rights to the premises to a third party
that does not conduct VAT-liable business.

 

Should the Tenant fail to comply with the above provision, the Landlord shall be
entitled to charge

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 9(4)    FOR NON-RESIDENTIAL PREMISES   
No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

  

the Tenant for any and all costs that he might incur in relation thereto.

 

Article 10    Fixtures and fittings work etc.

 

In the absence of written permission from the Landlord, the Tenant shall not
have the right to perform works related to renovations of the interior, fixtures
and fittings, or other reconstruction works, either on the property or on the
premises.

 

Article 11    Systematic Fire protection work

 

It shall be incumbent upon the Tenant to, at his own cost and on his own
account, comply with all current requirements stipulated under the Swedish Civil
Protection Act (2003:778) and related decrees, regulations and guidelines.

 

Escape routes may not be blocked.

 

Article 12    Professional membership where applicable

 

The Tenant shall be under the obligation to be a member of the professional
association active on the given property, and to pay the relevant membership
fee, as well as to comply with all decisions taken by this professional
association.

 

Article 13    Surrender of the premises

 

At the end of the lease, the Tenant is responsible for returning the leased
premises in a condition that is clean and in a generally acceptable condition.
In the event that the premises are lacking in terms of cleanliness or
maintenance, the Landlord shall be entitled to have the premises cleaned and/or
repaired at the Tenant’s cost.

 

At the latest on the day of the termination of the lease, the Tenant shall, at
his own cost, remove all of his property such as goods, stocks, signs, etc.
Property that has not been removed shall be considered abandoned and shall
become the property of the Landlord, for which compensation may not be claimed.
The Landlord shall have the right, however, to demand that the Tenant proceed to
remove waste, etc., or to have this done at the cost of the Tenant.

 

No compensation shall be paid for changes, extensions or renovations performed
to the premises by the Tenant, unless agreed upon in writing, or following from
Chapter 12 Sections 56-60 of the Swedish Land Code.

 

Article 14    Distribution of responsibility in respect of equipment containing
chlorofluorocarbons (CFCs)

 

The Tenant shall be responsible for, and where applicable, shall assume the
Landlord’s responsibility to ensure that equipment containing CFCs used by the
Tenant in their activity complies with all requirements stipulated under the
Swedish Environmental Code, and in ancillary legislation thereto.

 

Inter alia, this shall mean that, in pursuance of The Refrigerants Order, the
Tenant shall be obligated to ensure compliance with all rules in respect of
notification, annual inspection and reporting to authorities.

 

The Tenant’s obligations shall include maintenance, requisite exchange or new
installation of equipment, etc. and notification.

 

Article 15    Reduction of rent during normal maintenance

 

The Tenant shall have no right of reduction of the rent due to impediment or
detriment of the right of use and enjoyment as a consequence of the Landlord
performing normal maintenance or renovation of the rented premises or other
parts of the property. However, it shall be incumbent upon the Landlord to
inform the Tenant well in advance about the type and scope of the work and when
and during which time the work will be performed. The Landlord shall minimize
disruptions to the Tenant to the greatest possible extent during the execution
of said measures.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    (initialed)     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 10(4)    FOR NON-RESIDENTIAL PREMISES   
No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Signature

 

Place/date

 

[hw:] Malmö 03/26/2009

   Place/date  

Landlord

 

I-Parken i Lund AB

 

[signature]                        [signature]

 

[stamp:] Peter Olsson

  

Tenant

 

Novozymes Biopharma AB

 

[signature]

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    (initialed)     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 11(4)   

 

FOR NON-RESIDENTIAL PREMISES

  

 

No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

 

Landlord

 

 

I-Parken i Lund AB

 

 

National ID/company registration no.

                                         

 

556263-8394

 

Tenant

 

 

Novozymes Biopharma AB

         

 

National ID/company registration no.

                                                556627-0830

 

Tenant (2)

                                         

 

National ID/company registration no.

 

Premise Address, etc.

 

 

Municipality

 

Lund

 

 

Property designation

 

Hunnerup 1

 

 

Street address

 

S.t Lars Väg 49

 

 

Stairs/house

 

 

Apartment no.

 

 

 

Billing address:

 

S:t Lars väg 49, 220 07 LUND

               

 

Condition and use of the office space

 

 

Unless otherwise indicated, the office space with associated facilities is being
leased for use as:

 

 

Storage/Changing room

 

Size and extent of the office space

 

 

Shop area

 

 

 

Office area in

 

       

 

Storage area in

 

 

 

Other area

 

      plan     m2     plan  

  m2

 

  ca. 361  

 

 

  plan     m2     Plan   m2   plan   m2            

 

The indicated areas

 

¨  have    x  Have not        been measured jointly prior to the execution of
the Agreement

 

Should the area shown in the Agreement deviate from that actually measured, this
does not entitle the Tenant to any repayment of rent nor entitle the Landlord to
any increased rent

 

x  The extent of the leased premises is marked on appended plan(s)

 

 

Appendix 5

   

 

access for cars loading and unloading

 

¨

 

place for sign

 

¨

 

place for display cabinet / vending machine

 

¨

 

parking space(s) for

 

¨        car(s)

 

garage space(s) for cars

 

¨

  ¨

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 12(4)   

 

FOR NON-RESIDENTIAL PREMISES

  

 

No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Furnishings, etc.    The premises are let       Appendix   

x  without furnishings

 

specific to the Tenant’s use of the premises

  

¨  with furnishings/fixtures/fittings

 

specific to Tenant’s use of the premises according to appendix

     

 

Unless otherwise agreed upon, at the termination of the tenancy, the Tenant
shall remove all property belonging to him and surrender the premises in
acceptable condition.

 

The parties agree to carry out a joint inspection of the premises not later than
the last day of the tenancy. If, as a result of the Tenant’s actions – carried
out with or without the Landlord’s consent – the premises upon surrender should
contain material, which had not previously been agreed that the Landlord should
be responsible for, the Tenant shall remove such material or pay the Landlord’s
expenses in so doing, including but not limited to, transportation costs, waste
disposal taxes and storage charges.

Telephone lines    x  The Tenant shall pay for the installation of the necessary
telephone lines from a connection point designated by the service provider to
those points in the premises chosen by the Tenant in consultation with the
Landlord.       ¨  The Landlord shall pay for the corresponding installation of
lines to the premises. The installation of the lines inside the premises shall
be carried out by the Tenant in consultation with the Landlord; the cost,
however, to be borne by the Tenant.    Data communication lines    x  The Tenant
shall pay for the installation of the necessary data communication lines from a
connection point designated by the service provider to those points in the
premises chosen by the Tenant in consultation with the Landlord.       ¨  The
Landlord shall pay for corresponding installation of lines to the premises. The
installation of lines inside the premises shall be carried out by the Tenant in
consultation with the Landlord; the cost, however, to be borne by the Tenant.   
Term of lease   

Commencing

 

04/01/2008

  

Up to and including

 

03/31/2013

Termination/extension   

Notice of termination of this Agreement must be given in writing at least 9
months prior to the expiry of this Agreement.

 

In the absence thereof, this Agreement is extended by a term of 3 years at a
time.

Heating and hot water   

Requisite heating of the premises is provided by

 

Hot water is provided    x  throughout the year

  

x  the Landlord                            ¨  the Tenant

 

¨  not provided                ¨

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 13(4)   

 

FOR NON-RESIDENTIAL PREMISES

  

 

No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Rent   

SEK

 

400,000                    Per annum comprising ¨ total rent x rent excl.
supplements marked Appendix

Index clause    x Changes to the above-stated rent shall be effected pursuant to
the appended index clause    App. 1 Heating and hot water costs    x
Fuel/heating supplement payable in accordance with appended clause Special
provisions    App 4 Water and sewerage costs    ¨ Water/sewerage supplement
payable in accordance with appended clause    App Cooling Ventilation    ¨ Costs
for the operation of special cooling and ventilation appliances shall be
reimbursed in accordance with appended clause    App. Electricity    ¨ included
in rent    x Tenant has own contract with the provider    Cleaning of stairwell
   x included in rent    ¨ arranged for and paid for by the Tenant    Refuse and
waste removal   

Insofar as the Landlord is responsible for the provision of storage space for
refuse/waste, and arranging for the removal of such refuse/waste, it is the
Tenant’s responsibility to sort and deposit refuse/waste in the appropriate
containers as directed, in their designated place, as well as without recompense
contribute towards further and/or additional sorting, as directed by the
Landlord.

 

Refuse and waste removal

 

¨ included in rent

 

¨ arranged for and paid for by the Tenant

 

x included in rent with respect to the types of refuse/waste indicated below.
The Tenant shall be responsible for, and pay for the costs of, collection,
sorting, storage and transportation of the categories of refuse/waste not
indicated below which are to be found on the Tenants premises.

  

 

x household waste

 

¨ heavy refuse

 

¨ compostable waste

 

¨ newspapers

 

¨ batteries

  

 

¨ fluorescent tubes

 

¨ metal packaging

 

¨ clear glass containers

 

¨ colored glass containers

 

¨ cardboard packaging

  

 

¨ hard plastic packaging

 

¨ Hazardous waste pursuant to the Hazardous Waste Ordinance (1996:971)

 

¨                                                 

 

¨                                                 

 

¨                                                 

 

Snow clearance and gritting

   x included in rent        ¨ to be arranged for and paid by the Tenant
        ¨as per App.    App.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 14(4)    FOR NON-RESIDENTIAL PREMISES   
No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Property taxes   

¨ included in rent            x reimbursement payable as per special agreement

   App. 2             Unforeseen costs   

Where, following the execution of this Agreement, unforeseen increases in costs
arise in relation to the property as a consequence of:

 

c)      the introduction of, or increase in taxes, charges or duties levied
specifically on the property as a result of decisions taken by the Parliament,
Government, municipalities, or other relevant authorities;

 

d)      general rebuilding measures or suchlike in respect of the property which
do not relate solely to the premises and which the Landlord is obliged to
execute as a result of decisions of the Parliament, Government, municipalities
or other relevant authorities;

 

The Tenant shall, commencing at the time of the cost increase, reimburse the
Landlord in relation to that proportion of the total annual increase in costs
for the property represented by the premises.

 

The proportion represented by the premises is 1.75 percent. Where the proportion
has not been indicated, it shall be comprised of that proportion of the total
rents for premises (excluding any value-added tax) represented by the Tenant’s
rent (excluding any value-added tax) at the time of the increase in costs. For
unleased premises, the market rent for the premises shall be estimated.

 

‘Taxes’ in accordance with a) above does not refer to value-added tax and
property tax to the extent that reimbursement in respect of this is paid as per
agreement. ‘Unforeseen costs’ means such costs as were not decided upon by the
authorities as set forth in sections a) and b) at the inception of the
Agreement. Reimbursement shall be paid in the same manner as set forth below for
rental payments.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 15(4)    FOR NON-RESIDENTIAL PREMISES   
No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Value-added tax (VAT)   

x The property owner/Landlord is liable to pay value-added tax for the letting
of the premises. In addition to rent, the Tenant shall on each occasion pay the
VAT currently applicable.

 

¨ Where, following a decision by the Tax Authorities, the property
owner/Landlord becomes liable to pay VAT for the letting of the premises, the
Tenant shall on each occasion in addition to the rent pay the VAT currently
applicable.

 

The VAT paid together rent shall be calculated on the stated rental amount and
where applicable on supplemental charges and other reimbursements paid in
accordance with the Agreement, pursuant to the rules applicable at the time in
respect of VAT payable on rent.

 

Where the Landlord becomes liable to pay VAT pursuant to the provisions of the
Value Added Tax Act as a consequence of the Tenant’s independent actions, such
as a subletting of the premises (including subletting to its own company) or
assignment, the Tenant shall reimburse the Landlord in full. In addition, the
Tenant shall reimburse the Landlord in respect of the increased costs arising as
a consequence of the Landlord’s loss of the entitlement to deduct VAT on
operating expenses incurred as a consequence of the Tenant’s actions.

Payment of rent    The rent shall be paid in advance without prior demand, not
later than the last Postal giro no.              Bank giro no.             
working day prior to the commencement of   

¨ each calendar month        x each quarter

  

by direct transfer to either of

the following accounts

   5674-6373 Interest, Payment reminders    Upon delay in the payment of rent,
the Tenant shall pay interest in accordance with the Interest Act as well as
compensation for written payment reminders in accordance with the Debt Recovery
Act, etc. Compensation for payment reminders shall on each occasion be paid in
an amount currently applicable pursuant to the Debt Recovery Ordinance, etc.
Maintenance, etc.    ¨ The Landlord shall carry out and bear the cost of
necessary maintenance of the premises and furnishings/fittings/fixtures supplied
by him.    However, the Tenant shall be responsible for    Appendix            
   x The Tenant shall carry out and bear the cost of necessary maintenance of
the surface of floors, walls and ceiling, as well as of
furnishings/fittings/fixtures provided by the Landlord.   

The Tenant’s maintenance obligation includes

   Appendix    Where the Tenant does not fulfill his maintenance obligations and
does not within a reasonable time carry out rectification works following a
written demand, then the Landlord shall be entitled to fulfill these obligations
at the Tenant’s expense.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT            Page 16(4)    FOR NON-RESIDENTIAL PREMISES    
   No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

   ¨  

The allocation of the maintenance obligations is set forth as per separate
appendix.

   Appendix Management and operation   

Unless otherwise agreed, the Landlord shall, where applicable, manage, operate,
and maintain the public and common areas.

 

The Tenant shall be entitled, without the Landlord’s written consent, to carry
out any fitting and/or installation or alteration works within the premises or
otherwise within the property, which directly affects the structural components
of the building or installations important to the functioning of the property,
such as water and sewage, electricity, ventilation systems, etc., which are the
property of the Landlord.

 

Sprinkler heads and ventilation equipment may not be covered by any
fixtures/fittings by the Tenant in such a manner as to reduce the functioning of
such equipment. In conjunction with the performance of fitting out works, the
Tenant shall ensure that the functioning of radiators and other heating
equipment is maintained in all significant respects.

Inspections    Where any defects and/or deficiencies are found subsequent to an
inspection by a relevant authority, in the electrical and sprinkler equipment is
the property of the Tenant, the Tenant shall, at his own cost and within the
period prescribed by the relevant authority, carry out any measures required.
Where the Tenant has not rectified the defects and/or deficiencies within the
stated time, the Landlord shall be entitled, at the Tenant’s expense, to carry
out such measures as are required by the relevant authority. Access to certain
spaces    The Tenant shall keep areas to which the maintenance to personnel and
personnel from the energy utilities, water and sewage utilities, the telephone
company, and any like organization must have access to, easily accessible by
keeping such areas free of cupboards, crates, goods, or any other obstruction.
Building material specifications    Whether, pursuant to the provisions of this
Agreement or otherwise, the Tenant performs maintenance, improvement, or
alteration works in respect of the premises, the Tenant shall provide the
Landlord, in good time prior to the execution of such work, with specification
of the building materials – to the extent such have been prepared – for the
products and materials to be used on the premises. Planning and Building Code
(PBL) fines    When the Tenant undertakes alterations to the premises without
the requisite construction permit and, as a consequence thereof the Landlord is
compelled to pay construction fines or supplemental fees pursuant to the rules
set forth in the Planning and Building Code (PBL), the Tenant shall reimburse
the Landlord in respect of this. Reduction of rent    The Tenant shall not be
entitled to a reduction in rent for the period during which the Landlord allows
work to be carried out in order to place the premises in the agreed condition,
or other works specifically set forth in the Agreement.    ¨  

The Tenant’s right to a reduction in rent during the Landlord’s performance of
customary

   Appendix

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 17(4)    FOR NON-RESIDENTIAL PREMISES   
No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

   maintenance of the leased premises or the property shall be governed by a
separate appendix. Requirement imposed by relevant authorities, etc.    ¨ The
Landlord    x The Tenant      

 

shall be solely responsible for, and bear the cost of, undertaking measures
which may be required for the intended use of the premises by insurance
companies, building authorities, environmental or health authorities, fire
departments, or other relevant authorities after the date of taking possession.
The Tenant shall consult with the Landlord prior to undertaking any such
measures.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

   LEASING AGREEMENT        Page 18(4)    FOR NON-RESIDENTIAL PREMISES   
No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Signs, awnings, windows, doors, etc.   

Following consultation with the Landlord, the Tenant shall be entitled to
display a customary business sign, provided that the Landlord has not reasonably
denied the same and that the Tenant has obtained the requisite permit from the
relevant authority. Upon surrender of the premises, the Tenant shall restore the
facade of the building to an acceptable condition.

 

In conjunction with more extensive property maintenance, such as the renovation
of facades, etc, the Tenant shall, at his own cost and without compensation,
dismantle and reassemble signs, awnings, and antennas.

 

The Landlord undertakes not to fix vending machines and display cabinets on the
exterior walls of the premises let to the Tenant without the Tenant’s consent,
and grants to the Tenant an option to fix vending machines and display cabinets
on the walls in question.

  

¨ The Landlord

x The Tenant is liable for any damage due to negligence or malicious intent to

     

            x windows     x display/shop windows        x entrance doors

            x signs           x Damage due to breaking/entering/robbery

   x The Tenant shall purchase and maintain glass insurance with respect to all
display/shop windows and entrance doors appurtenant to the premises. Locks   

¨ The Landlord

   x The Tenant shall equip the premises with such locks and anti-theft devices
as may be required to ensure the validity of the Tenant’s business insurance.
Force majeure    The Landlord shall not be compelled to perform his obligations
under this Agreement or pay any damages where, as a consequence of acts of war
or riots, work stoppages, blockades, fires, explosions, or intervention by a
public authority over which the Landlord has no control and which could not have
been foreseen, and the Landlord is prevented entirely from performing his
obligations or may only be able to do so at abnormally high cost. Security   

This Agreement is contingent upon the provision of security in the form of a

 

¨ Bank guarantee        ¨ Personal guarantee        ¨      To be provided no
later than

   Appendix Special provisions   

 

-        Value added tax clause

-        Special provisions

  

Appendix

3

4

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

  

LEASING AGREEMENT    

 

  

Page 19(4)

 

   FOR NON-RESIDENTIAL PREMISES    No. 33001 7724 07

 

The undersigned have this day entered into the following Lease Agreement:    An
X in a box means that the text following thereafter applies

 

Signature    This Agreement, which may not be registered without specific
consent, has been prepared in two identical copies of which each party has
received one. All prior agreements between the parties with respect to these
premises shall cease to apply commencing on the date of the execution of this
Agreement.   

Place/date

[hw:] 080317

  

Place/date

[hw:] 080313

  

Landlord

I-Parken i Lund AB

[signature]

  

Tenant

Novozymes Biopharma AB

[signature]

  

Printed name

[stamp:] Peter Olsson [stamp:] Johan Sjöstedt

  

Printed name

[hw:] [illegible]

Agreement with respect to the surrender of the premises    As a consequence of
an agreement entered into on this day, the Agreement shall cease to apply
commencing                                          at which time the Tenant
undertakes to surrender the premises.   

 

Place/date

  

 

Place/date

  

 

Landlord

  

 

Tenant

Assignment    This Lease Agreement is hereby assigned to                        
commencing                            

 

Assignor

  

 

Assignee (New Tenant)

  

 

National ID/co. registration no.

The above referenced assignment is hereby approved    Place/date    Landlord

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

In addition, see Instructions prepared by the organizations.

 

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR). Copying prohibited.

 

Notice: This is a translation into English of form no. 12B    Initial    Initial
    License number: 2160-3649-09. Version no. 6.5. Registered to: Kungsleden
Fastighets AB.    [initialed]     



--------------------------------------------------------------------------------

[logo]       INDEX CLAUSE    Page 1 (2) THE SWEDISH PROPERTY FEDERATION   
FOR NON-RESIDENTIAL PREMISES

 

Appendix no. 2

 

Concerns   

Lease contract no.

 

33001 7724 07

  

for the property

 

Hunnerup 1

Landlord    I-Parken i Lund AB, 556263-8394 Tenant    Novozymes Biopharma AB,
556627-0830 Clause   

The applicable option is marked with a cross in the box and filled in with the
required information.

 

To the extent that the portions of the property that consist of the office space
should be/are liable to property taxes, the Tenant shall pay the Landlord
compensation for this along with the rent, according to the marked option.

 

x In addition to the rent amount specified in the contract, the Tenant shall
annually pay for compensation for his share of outgoing property taxes for the
office space on each occasion. The Tenant’s share shall be considered to be 1.75
percent.

 

According to the rules that apply at the time of the signing of the contract,
the compensation constitutes 30,620 SEK per year at the start of the lease
period.

 

¨ Compensation for the share of the property taxes accruing at the office space
is included in the rent amount specified in the agreement and constitutes
                 SEK at the time of the signing of the agreement.

 

The office space’s share of the property taxes for the office space shall be
considered to be          percent. The Tenant shall pay compensation for his
share of changes that occurred (regardless of the reason for them) in the
property taxes for the office space, after the signing of the agreement, to the
extent that the taxes exceed the compensation for the property taxes that is
included in the rent.

 

If the property taxes should happen to decrease/cease, with the result that the
Tenant’s share of the compensation is less than the compensation that is
included in the rent specified in the agreement, in accordance with the above,
however, the rent shall at least amount to the original amount. Other clauses
(e.g. index) found in the agreement thus entail that the total rent amount that
the Tenant pays is/may be higher than the rent sum specified in the agreement.

 

The Tenant’s share specified above, which shall be unaltered during the rental
period, has been calculated according to the following:

Swedish Property Federation form no. 7B, prepared in 1995. Point 21. Guidelines
revised in 1997.

Copying prohibited.

Lic. no.: 2160-9981-2121-41. Version no.: 6.5 Licensed to: Sveareal AB



--------------------------------------------------------------------------------

   The instructions on page 2 are applicable to the agreement. Signature   

Place/date

 

[handwritten:] 080317

  

Place/date

 

[handwritten:] 080317

  

Landlord

 

I-Parken i Lund AB

 

[signature] [signature]

  

Tenant

 

Novozymes Biopharma AB

 

[signature]

  

Printed name

 

[stamp:] Peter Olsson [stamp:] Johan Sjöstedt

  

Printed name

 

[hw:] [illegible]



--------------------------------------------------------------------------------

INSTRUCTIONS    Page 2(2)

 

1.

The clause was formulated in June 1995, i.e. before the time (usually January 1,
1996) from which the property taxes apply for the office space. The clause
therefore has a wording that means that this can be introduced into the
agreement that is signed before the taxes are paid, as well as in the agreement
that is signed when the taxes are actually paid.

2.

The compensation shall compensate for increased administrative costs, regardless
of who is actually liable for tax. Property owners / Landlords are liable for
tax. If partnerships are property owners / Landlords, according to previous
rules, shareholders are liable for tax. The rent supplement would of course yet
be paid to the Landlord. After January 1, 1997, however, partnerships, as
owners, are liable for property taxes.

3.

According to § 19 of the Rent Act, the rent – with some exceptions – shall be
the amount determined in the rent agreement. If the lease period is specified,
and for a period of at least three years, reservations also apply that the rent
shall be paid in the amount determined according to “another basis for
calculation,” e.g. adjustment of the index. This also means that the lease term
must be determined at least three years before the Landlord shall be able to
charge compensation for property taxes, with an amount that can vary according
to the change in the tax. Furthermore, the basis for calculation must be
specified in the agreement. The clause therefore assumes that the parties will
indicate for how large a share of the tax the Tenant must pay compensation.

According to the rules that are applicable at the time of this clause’s
preparation, the tax constitutes a certain percent of the assessment value for
the office space (both land and buildings). The declaration is reported in the
tax information. The Tenant’s share of the tax for the office space can be
determined as the relationship between the area that the Tenant rents and the
rentable area of the property, or as the relationship between the Tenant’s rent
and the total rents on the property.

What rate of calculation the parties select becomes a matter for negotiation.
Other bases for calculation can also be used. For the sake of simplicity,
however, the Tenant’s share should be unchanged during the lease term and, thus,
independent of, for example, how the taxes can continue to be calculated, and
any changes in the position of the rent.

It is appropriate, therefore, to indicate at the intended place how the office
space’s share has been calculated. If the information relating to this should
happen not to be filled in, this shall not mean, however, that the agreement
becomes invalid. On a property, various buildings can be found with various
values and various types of assessable units (single-family home, apartment
building, industrial facility, and special unit). The tax – for which the Tenant
shall pay compensation – shall only relate to the building where the office
space is located. A building usually refers to each structural body. Required
information can be retrieved from the notification of the decision about general
property assessment which the Tax Agency sends to the property owner. The
property owner who has problems calculating the Tenant’s share should contact
his property owner’s association for assistance.



--------------------------------------------------------------------------------

Fill in the Tenant’s share!

4.

The clause contains two options. In the first, compensation is paid for tax as a
rent supplement “alongside” the rent amount specified in the agreement. The tax
and the rent supplement disappear automatically. The other option assumes that
the parties are in agreement about a certain rent in which, for instance,
compensation for the applicable tax is included. If the tax should happen to be
raised, regardless of the reason (e.g. high tax rate, increased tax assessment
value, etc.) the Tenant shall nevertheless pay compensation for the increased
cost. If the tax should happen to disappear, the rent returns to the original
amount, i.e. the agreed upon rent (which includes compensation for the initially
applicable tax which ceased). Naturally the Tenant shall still pay other rent
supplements that occur, such as for changes in the index, changes in fuel costs,
etc.

5.

To the extent that the Tenant shall pay a rent supplement for property taxes,
the rent supplement should be reported separately on the rent specification.

6.

Mark with cross the option which you have selected. In the option selected, the
Tenant’s share and the current amount are indicated. Furthermore, indicate how
the Tenant’s share is calculated.



--------------------------------------------------------------------------------

[logo]      

INDEX CLAUSE

 

  

Page 1(2)

 

THE SWEDISH PROPERTY FEDERATION    FOR NON-RESIDENTIAL PREMISES

 

Appendix no. 1

 

Concerns   

Lease contract no.

33001 7724 07

   in the property


Hunnerup 1

Landlord    I-Parken i Lund AB, 556263-8394 Tenant    Novozymes Biopharma AB,
556627-0830 Clause   

Of the rent amount specified in the contract, 400,000 SEK, 100% or 400,000 SEK
shall constitute the base rent. During the lease period, an addition to the rent
amount shall be paid with respect to changes in the consumer price index (total
index with 1980 as the base year), with a certain percent of the base rent,
according to the reasons below.

 

•      For lease agreements that begin at any time during the period 01/01 –
06/30, the base rent is adjusted to the index value for October of the previous
year.

 

•      For lease agreements that begin at any time during the period 07/01 –
12/31, the base rent is instead adjusted to the index value for October of the
same period.

 

•      The index value for October, to which the base rent is considered to be
adjusted in accordance with the above, constitutes the base number unless
otherwise agreed upon as follows by indicating the year. Otherwise agreed upon
base number, namely the index value for October 2007.

 

If the index value should rise in relation to the base number in any subsequent
October, an addition shall be paid with the percentage by which the index value
is changed in relation to the base number. In the continuation, the addition
shall be paid in relation to the index changes, whereby the change in rent is
calculated on the basis of the percent change between the base number and the
index number for the respective October.

 

Outgoing rent, however, shall never be set lower than the rent amount specified
in the contract. The change in rent always occurs as of January 1 after the
October index occasions the recalculation.

 

The instructions on page 2 are applicable to this agreement.

Signature   

Place/date

[handwritten:] Malmö 080317

  

Place/date

[handwritten:] 080313

Swedish Property Federation form no. 6E, prepared in 1999 in consultation with
the Swedish Federation of Trade and the Swedish Hotels- and Restaurants
Association (SHR).

The examples in the manual were revised in May 2002. Copying prohibited.

Lic. no. 2160-9981-2121-41. Version no.: 6.5 Licensed to: Svereal AB



--------------------------------------------------------------------------------

  

Landlord

I-Parken i Lund AB

  

Tenant

Novozymes Biopharma AB

      Printed name    [signature]   

Tenant

[signature]

  

Printed name

Peter Olsson / Johan Sjöstedt

  

Printed name

[handwritten:] [illegible]

The Landlord’s own entry on base number: 293.85



--------------------------------------------------------------------------------

Page 2(2)

 

Instructions for the Index Clause for Non-Residential Premises

The Base Rent

Whether the whole or some part of the rent amount specified in this agreement
should constitute the base rent is a matter for negotiation, and may otherwise
depend on the lease terms (such as, for example, the rent’s size in SEK/m2 and
the year, as well as the other obligations that are incumbent upon the Tenant,
etc.).

The Base Number

The index number for October, to which the base rent is considered to be
adjusted, makes up the base number unless otherwise indicated by indicating the
year (see the provisions on page 1).

A comparison of indices occurs as soon as the year’s October index is published.
In recent years, the October index has been published in mid-November.

Calculation of the rent supplement

 

  10) Calculate the difference between the current October index and the base
number.

 

  11) If the difference is positive, the calculated difference is divided by the
base number.

 

  12) The size of the rent supplement is calculated by this quotient, multiplied
by the base rent.

Example

Calculation of rent supplement for the year 2002

The base rent is assumed to be 100,000 SEK/year and is adjusted to the consumer
price index (CPI) for October 1999, which is 259.7 (Base number). The October
index for the year 2001 is 269.1.

 

  7. Calculate the difference between the index number 269.1 and 259.7. The
difference is positive and adds up to 9.4.

 

  8. Divide 9.4 by 259.7 and multiply the quotient (without rounding) by the
base rent 100,000 SEK. The result is 3,619.56 SEK and constitutes the rent
supplement for the year 2002 according to the clause.

Alternative A: If the CPI for October 2001 should instead end up being lower
than the year before, e.g. 262.0 (October index for year 2000 was 262.6).

The difference between the assumed 262.0 and the base number 259.7 would still
have been positive and added up to 2.3. The quotient between 2.3 and the base
number 259.7, multiplied by the base rent 100,000 SEK would have resulted in a
rent supplement of 885.63 SEK. The total rent, however, would have been lower
than for the year 2001.



--------------------------------------------------------------------------------

Alternative B: If the CPI for October 2001 should instead end up being lower
than the base number 259.7, e.g. 259.5.

The difference between 259.5 and the base number 259.7 would have then been
negative. No rent supplement should then be paid. The rent amount specified in
the agreement should apply.



--------------------------------------------------------------------------------

Page 1(1)

 

Value added tax clause

Appendix no. 3

 

Concerning   

Lease agreement no.

33001 7724 07

  

Premises

Hunnerup 1

Landlord    I-Parken i Lund AB   

National ID/company registration no.

556263-8394

Tenant    Novozymes Biopharma AB   

National ID/company registration no.

556627-0830

Appendix

/Addendum:

  

VAT clause

 

Article 1 Value added tax clause

 

f)      The Tenant shall conduct VAT-liable business on the premises, or shall
have the right to receive compensation (a ‘refund’) in pursuance of Chapter 10
of the Swedish VAT Act.

 

g)      The Tenant shall on each occasion in addition to the rent pay the VAT as
stipulated under currently applicable legislation in relation to Value Added Tax
on rent. The VAT shall be paid at the same time as the rent, calculated on the
amount of the rent and, where applicable, shall be calculated as per
supplementary costs such as (consumer price) index changes, gas/fuel, water
supply and sewage, cooling, electricity, ventilation and property taxes, etc.

 

h)     The Tenant undertakes to inform the Landlord in the event of any changes
to the Tenant’s activity, which could involve the cessation of registration as a
VAT-liable business. The change may be due to the Tenant’s activity being deemed
no longer liable to Value Added Taxation by a tax or other authority, or may be
due to some other action by the Tenant, of whatever nature. In the event of the
cessation of the Tenant’s registration as a VAT-liable business, or if the
Tenant no longer has the right to a refund in pursuance of Chapter 10 of the
Swedish VAT Act, the Tenant shall provide compensation to the Landlord as
stipulated below.

 

i)       The Tenant is not entitled to wholly or partly assign the leasing
rights to the premises to a third party (‘sublet the premises’) in the absence
of the written consent of the Landlord. To the extent that the Tenant is allowed
to sublet the premises in accordance with written permission from the Landlord
providing for such, or if the rent tribunal has given their permission for
subletting of the premises, the Tenant shall be required to register this
subletting activity for Value Added Tax so that the Landlord does not become
liable to pay for a VAT adjustment. As regards all subletting of the premises to
a non-VAT-liable business, the Tenant shall provide compensation to the Landlord
as stipulated below.

 

j)      The Tenant is not entitled to assign the leasing rights to the premises
to a third party without the written consent of the Landlord. If specific
permission has been retained from the Landlord or the rent tribunal permitting
the Tenant to assign the leasing rights to a non-VAT-liable business, the Tenant
shall provide compensation to the Landlord as stipulated below.

 

The Tenant shall compensate the Landlord on all occasions where the Tenant has
caused the Landlord to become liable to a base VAT amount adjustment, in
accordance with the following:

 

•      for the amount that the Landlord is obligated to pay for the concept of
an adjustment as provided for in Chapter 8(a) of the Swedish VAT Act (1994:200),
on adjustments of deductions for base VAT amounts in respect of an investment
item.

 

•      for the remainder of the lease period and at the same time as usual rent
payments, for the amount corresponding to the increased cost incurred by the
Landlord as a consequence of the lost right of deduction on the base VAT amount.

 

If the Tenant, with or without the approval of the Landlord, undertakes new
construction, extension or renovation work on the premises during the rental
period, the Tenant shall submit a written specification of the measures taken,
as well as the amounts paid for said measures, to the Landlord. This is required
because this evidence may be used as supporting documentation submitted to
substantiate a VAT adjustment in pursuance of Chapter 8(a)(2)(4) of the Swedish
VAT Act (1994:200).

 

Signature

 

Place/date

[hw:] 080317

  

Place/date

[hw:] 080313



--------------------------------------------------------------------------------

 

Landlord

I-Parken i Lund AB

 

[signature]                              [signature]

 

[stamp:] Peter Olsson

  

Tenant

Novozymes Biopharma AB

 

[signature]

 

[stamp:] Johan Sjöstedt



--------------------------------------------------------------------------------

Page 1(2)

 

Special provisions

Appendix No. 4

 

Concerning   

Lease agreement no.

33001 7724 07

  

Premises

Hunnerup 1

Landlord    I-Parken i Lund AB   

National ID/company registration no.

556263-8394

Tenant    Novozymes Biopharma AB   

National ID/company registration no.

556627-0830

Appendix

/Addendum:

  

Special provisions: non-residential premises

 

Article 1      The premises

 

The Landlord will execute and pay for the installation of parquet flooring on
floor 2 (approx. 126 Sq. m).

 

Irrespective of the design and condition of the premises, the Landlord shall
have the right to perform any changes justified on the basis of reasons related
to the building construction or similar reasons invoked by a relevant authority.
Such changes shall be done as per consultation and reasonable regard shall be
taken to the Tenant’s wishes before the choice of a technical solution is made.

 

Article 2      Heating and water

 

The cost of heating and water is not included in the rent and the Tenant shall
effect payment, as a supplement to the rent, for the sum amounting to the space
units of the premises divided per Sq m of surface liable for debiting (SEK
118/Sq m/year). A preliminary supplementary fee shall be paid in addition to the
rent and shall be adjusted annually on the basis of the actual outcome.

 

At the time of settlement, the preliminary fee for the following year shall be
determined. This cost shall be based on the previous year’s actual outcome.

 

Article 3      Electricity

 

The Tenant has their own contract with the provider.

 

Article 4      Disclosure obligation

 

It is of essential importance to the Landlord that the Tenant inform the
Landlord in writing of any and each significant change to their activity and, in
the event that the Tenant is a body corporate, of any change in ownership.

 

Article 5      Assignment of leasing rights

 

Since the Landlord is registered as being liable to pay Value Added Tax
(‘VAT-liable’) in respect of renting the rental item, the Tenant is not entitled
to wholly or partly assign the leasing rights to the premises to a third party
that does not conduct VAT-liable business.

 

Should the Tenant fail to comply with the above provision, the Landlord shall be
entitled to charge the Tenant for any and all costs that he might incur in
relation thereto.

 

Article 6      Environmental responsibility

 

If the Tenant engages in environmentally dangerous activity, the Tenant shall
inform the Landlord and if the Landlord so requests, shall allow for
environmental inspections to be performed on the property and leased premises at
his own cost.

 

The environmental inspection shall be performed by a reputable inspection
company that has been approved by the

[initialed] [initialed]



--------------------------------------------------------------------------------

Page 2(2)

 

  

Landlord. The results of the inspection shall be immediately provided to the
Landlord.

 

If the Tenant conducts activity that leads to an injunction or decision in
pursuance of The Swedish Environmental Code or other environmental legislation,
the Tenant shall be financially liable to the Landlord for all of his costs and
damages incurred as a result of the conducted activity.

 

Article 7      Fixtures and fittings work etc.

 

In the absence of written permission from the Landlord, the Tenant shall not
have the right to perform works related to renovations of the interior, fixtures
and fittings, or other reconstruction works, either on the property or on the
premises.



--------------------------------------------------------------------------------

Page 3(2)

 

  

Article 8      Systematic Fire protection work

 

It shall be incumbent upon the Tenant to, at his own cost and on his own
account, comply with all current requirements stipulated under the Swedish Civil
Protection Act (2003:778) and related decrees, regulations and guidelines.

 

Escape routes may not be blocked.

 

Article 9      Professional membership where applicable

 

The Tenant shall be under the obligation to be a member of the professional
association active on the given property, and to pay the relevant membership
fee, as well as to comply with all decisions taken by this professional
association.

 

Article 10    Surrender of the premises

 

At the end of the lease, the Tenant is responsible for returning the leased
premises in a condition that is clean and in a generally acceptable condition.
In the event that the premises are lacking in terms of cleanliness or
maintenance, the Landlord shall be entitled to have the premises cleaned and/or
repaired at the Tenant’s cost.

 

At the latest on the day of the termination of the lease, the Tenant shall, at
his own cost, remove all of his property such as goods, stocks, signs, etc.
Property that has not been removed shall be considered abandoned and shall
become the property of the Landlord, for which compensation may not be claimed.
The Landlord shall have the right, however, to demand that the Tenant proceed to
remove waste, etc., or to have this done at the cost of the Tenant.

 

No compensation shall be paid for changes, extensions or renovations performed
to the premises by the Tenant, unless agreed upon in writing, or following from
Chapter 12 Sections 56-60 of the Jordabalk (“Land Code”).

 

Section 11   Distribution of responsibility in respect of equipment containing
chlorofluorocarbons (CFCs)

 

The Tenant shall be responsible for, and where applicable, shall assume the
Landlord’s responsibility to ensure that equipment containing CFCs used by the
Tenant in their activity complies with all requirements stipulated under the
Swedish Environmental Code, and in ancillary legislation thereto.

 

Inter alia, this shall mean that, in pursuance of The Refrigerants Order, the
Tenant shall be obligated to ensure compliance with all rules in respect of
notification, annual inspection and reporting to authorities.

 

The Tenant’s obligations shall include maintenance, requisite exchange or new
installation of equipment, etc. and notification.

 

Article 12    Reduction of rent during normal maintenance

 

The Tenant shall have no right of reduction of the rent due to impediment or
detriment of the right of use and enjoyment as a consequence of the Landlord
performing normal maintenance or renovation of the rented premises or other
parts of the property. However, it shall be incumbent upon the Landlord to
inform the Tenant well in advance about the type and scope of the work and when
and during which time the work will be performed. The Landlord shall minimize
disruptions to the Tenant to the greatest possible extent during the execution
of said measures.

Signature   

Place/date

[hw:] Malmö 080317

  

Place/date

[hw:] 080313

  

Landlord

I-Parken i Lund AB

 

[signature]                         [signature]

 

[stamp:] Peter Olsson

  

Tenant

Novozymes Biopharma AB

 

[signature]

 

[stamp:] Johan Sjöstedt



--------------------------------------------------------------------------------

LOGO [g273574exa_stamp99.jpg]



--------------------------------------------------------------------------------

Page 1(2)

 

Page 1(1)

Lease Agreement Appendix

Appendix no. 4

 

Concerning   

Lease agreement no.

33001 7739 01

  

Premises

Hunnerup 1

Landlord    I-Parken i Lund AB   

National ID/company registration no.

556263-8394

Tenant    Novozymes Biopharma AB   

National ID/company registration no.

556627-0830

[initialed] [initialed]



--------------------------------------------------------------------------------

Page 2(2)

 

Addendum

  

The lease period for the above lease agreement is extended from 01/01/2008 up to
and including, 12/31/2008.

 

Termination of the contract shall be done in writing at least 6 months before
the end of the new lease period, otherwise the contract is extended
automatically by 12 months each time. The amount of the rent increases per annum
at a rate of 3% as levied on the current rent (137,143 Swedish kronor) starting
on 01/01/2008.



--------------------------------------------------------------------------------

Page 3(2)

 

Signature

  

Place/date

[hw:] [illegible] 071001

  

Place/date

[hw:] [illegible] 9/28 2007

  

Landlord

I-Parken i Lund AB

 

[signature]

 

[stamp:] Johan Sjöstedt

  

Tenant

Novozymes Biopharma AB

 

[signature]



--------------------------------------------------------------------------------

Page 4(2)

 

Page 1(1)

Lease Agreement Appendix

Appendix no.

 

Concerning   

Lease agreement no.

4301-7724-07

  

Premises

Hunnerup 1

Landlord    I-Parken i Lund AB   

National ID/company registration no.

556263-8394

Tenant    Novozymes Biopharma AB   

National ID/company registration no.

556627-0830



--------------------------------------------------------------------------------

Page 5(2)

 

Addendum   

The parties have today agreed to add the following addendum to this lease
agreement.

 

The lease agreement shall also include signs as indicated in the appended design
drawing. All terms and conditions therein shall comply with the above lease
agreement.

 

The price of each sign is 25,000 Swedish kronor (2010 price level as per October
2010 price index) and each sign shall be charged first when it has been set
up/installed.

 

The lease agreement shall remain in effect with no other amendments to the terms
and conditions thereof.



--------------------------------------------------------------------------------

Page 6(2)

 

Signature   

Place/date

[hw:] Malmö 12/14/2009

  

Place/date

[hw:] [illegible] 11/23/2009

  

Landlord

I-Parken i Lund AB

 

[signature]

 

[hw:] FREDRIK ANGELDORFF

  

Tenant

[stamp:] Novozymes Biopharma AB

 

[signature]



--------------------------------------------------------------------------------

(ENGLISH TRANSLATION)

The Swedish Property Owners’ Association Form for free text to be used together
with the Property Owners’ Association’s other contract forms.

Lic. no. 2160-3442-6750-20. Version no. 6.0. Licensed to: Realia Fastighets AB.

To bldng:

 

  BRANDSKYDD = FIRE PROTECTION     HÄNVISNINGAR = INSTRUCTIONS     FÖRESKRIFTER
= REGULATIONS  